8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 1 of 61 PageID #: 121
                                                     WUCRSL

                                                                           Course Lis ngs                                     Login with WUSTL Key

 Course Listings:        By Semester           By Instructor    A&S IQ

 By Semester:        Listing      Search         Open/Closed Courses          Special Courses


                             Schools                                     Departments for Business - SP2020
                             Architecture                                All Departments(All)                             MANAGEMENT(B53)
                FL2020       Art                                         ACCOUNTING(B50)                                  MANAGEMENT(B63)
                YR2020       Arts & Sciences                             ACCOUNTING(B60)                                  MANAGERIAL ECONOM
                SU2020       Business
                SP2020                                                   ADMINISTRATION(B51)                              MANAGERIAL ECONOM
                             Design & Visual Arts
                More                                                     DATA ANALYTICS(B69)                              MARKETING(B55)
                             Engineering
                             Engineering Con nuing Studies               Data Analy cs(B59)                               MARKETING(B65)
                             Interdisciplinary Programs                  FINANCE(B62)                                     OPER & MANUFACTUR
                             Law                                         FINANCE(B52)                                     Oper & Manufacturing
                             Medicine                                    HUMAN RESOURCE MANAGEMENT(B56)                   OPERATIONS AND SUP
                             Social Work & Public Health                 INTERNATIONAL STUDIES(B99)                       ORGANIZATIONAL BEH
                             University College
                             Hide Independent Study sec ons.                Order by Course Title.

                          Search                           Open + Closed    Just Open    Just
                                                Display:                                        View: Regular     Condensed        Expanded
                          Results:                         Closed
                          248 courses found.

                                                                         Prev
                         ACCOUNTING (B50) (Dept. Info)                                  Business (Policies)                            SP2020
                                                                         Next

                              B50 ACCT 2610 Principles of Financial Accoun ng                                     3.0 Units
                              Details
                                   Sec Days          Time       Building / Room Instructor           Final Exam                 Seats Enroll Waits
                                     01 M-W---- 8:30A-      Simon / 106     Lemayian          May 4 2020 8:00AM -       49 17                  0
                                                9:50A                                         10:00AM
                                          Desc: Your ﬁnal exam will be on Monday, May 4 from 8:00 - 10:00 am in SH 107.
                                                   Ac ons:
                                     02 M-W---- 10:00A-     Simon / 106     Lemayian          May 4 2020 8:00AM -       49 44                  0
                                                11:20A                                        10:00AM
                                          Desc: Your ﬁnal exam will be on Monday, May 4 from 8:00 - 10:00 am in SH 106.
                                                   Ac ons:
                                     03 -T-R--- 8:30A-          Simon / 105      McLaughlin           Exam Last Day of Class        49 48      0
                                                9:50A
                                                   Ac ons:
                                     04 -T-R--- 1:00P-2:20P Simon / 105          Chapman      May 4 2020 8:00AM -       49 48                  0
                                                                                              10:00AM
                                          Desc: Your ﬁnal exam will be on Monday, May 4 from 8:00 - 10:00 am in SH 105.
                                                   Ac ons:
                                     05 -T-R--- 2:30P-3:50P Simon / 105          Chapman      May 4 2020 8:00AM -       49 48                  0
                                                                                              10:00AM
                                          Desc: Your ﬁnal exam will be on Monday, May 4 from 8:00 - 10:00 am in SH 112.
                                                   Ac ons:
                                     06 -T-R--- 4:00P-5:20P Simon / 105          Chapman      May 4 2020 8:00AM -       49 47                  0
                                                                                              10:00AM
                                          Desc: Your ﬁnal exam will be on Monday, May 4 from 8:00 - 10:00 am in SH 110.
                                                   Ac ons:


https://courses.wustl.edu/Semester/Listing.aspx                                                                                                      1/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 2 of 61 PageID #: 122
                                                     WUCRSL
                             B50 ACCT 2620 Principles of Managerial Accoun ng                             3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-        Simon / 103      Kaplan           Exam Last Day of Class      49 49      0
                                             12:50P
                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Simon / 106         Kaplan           Exam Last Day of Class      49 44      0
                                                  Ac ons:
                                  03 M-W---- 4:00P-5:20P Simon / 106         Kaplan           Exam Last Day of Class      49 14      0
                                                  Ac ons:
                                  04 -T-R--- 10:00A-        Simon / 122      Kaplan           Exam Last Day of Class      49 22      0
                                             11:20A
                                                  Ac ons:
                                  05 -T-R--- 1:00P-2:20P Simon / 113         McLaughlin       Exam Last Day of Class      49 49      0
                                                  Ac ons:

                             B50 ACCT 300A Volunteer Income Tax Assistance                                1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA              Soczek            No Final                   0 7 0
                                       Desc: This course is for the VITA program for Accoun ng majors. This course will not count
                                             towards the Accoun ng major or minor.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                Waits managed by
                                                  Ac ons:
                                                                                                                dept.

                             B50 ACCT 3610 Intermediate Financial Accoun ng Theory I                      3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-      Simon / 103      Soczek              Apr 30 2020 8:00AM -     49 21        0
                                             11:20A                                            10:00AM
                                        Desc: Your ﬁnal will be on Thursday, April 30th from 8:00 - 10:00 am in BH 230.
                                                  Ac ons:

                             B50 ACCT 3620 Intermediate Financial Accoun ng Theory II                     3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 109         Soczek            May 1 2020 10:30AM -       48 15      0
                                                                                               12:30PM
                                         Desc: Your ﬁnal will be on Friday, May 1 from 10:30 am - 12:30 pm in SH 109.
                                                  Ac ons:

                             B50 ACCT 363 Cost Analysis and Control                                       3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-        Simon / 112      McLaughlin       Exam Last Day of Class      49 37      0
                                             12:50P
                                                  Ac ons:

                             B50 ACCT 400C Not-For-Proﬁt Accoun ng                                        1.5 Units
                             Details

https://courses.wustl.edu/Semester/Listing.aspx                                                                                            2/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 3 of 61 PageID #: 123
                                                     WUCRSL
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Simon / 106      Altholz            Paper/Project/Take          25    9    0
                                                                                                Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B50 ACCT 400M Ethical Decision Making in Accoun ng I                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Simon / 103      McCain              Apr 30 2020 6:15PM -       15 10      0
                                                                                                 9:15PM
                                          Desc: Your ﬁnal will beon Thursday, April 30th from 6:15 - 9:15 pm in SH 103.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B50 ACCT 464 Audi ng                                                           3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-      Simon / 122      Palmer              Apr 30 2020 1:00PM -         15    0    0
                                             12:50P                                            4:00PM
                                        Desc: Your ﬁnal will be on Thursday, April 30th from 1:00 - 4:00 pm in BH 240.
                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 122         Palmer              Apr 30 2020 1:00PM -       15    4    0
                                                                                                 4:00PM
                                          Desc: Your ﬁnal will be on Thursday, April 30th from 1:00 - 4:00 pm in BH 240.
                                                  Ac ons:

                             B50 ACCT 4680 Advanced Financial Accoun ng Problems                            3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Bauer / 240         Soczek              Apr 30 2020 8:00AM -       35 12      0
                                                                                                 10:00AM
                                          Desc: Your ﬁnal will be on Thursday, April 30 from 8:00 - 10:00 am in BH 240.
                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Bauer / 240         Soczek              Apr 30 2020 8:00AM -       35    5    0
                                                                                                 10:00AM
                                          Desc: Your ﬁnal will be on Thursday, April 30 from 8:00 - 10:00 am in BH 240.
                                                  Ac ons:

                             B50 ACCT 650 Special Topics in Accoun ng                                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M------ 10:00A-      Simon / 122    Mar n               Paper/Project/Take          25 7 0
                                             12:50P                                          Home
                                       Desc: This course will meet on Mondays in addi on to three speciﬁc days in April from 9:00 -
                                             11:30 am and 2:00 - 4:30 pm on April 21 and April 22 in Knight Center Classroom 210.
                                             This course also meets on April 24 but in BH 130. This course will meet in Simon 112
                                             on March 9, 2020. Your ﬁnal will be a take home ﬁnal.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B50 ACCT 665 Applied Empirical Research in Accoun ng                           1.5 Units

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              3/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 4 of 61 PageID #: 124
                                                     WUCRSL
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 -T-----    1:00P-4:00P Bauer / 541      Frankel              No Final                    15    9    0
                                       MINI-B     Start: 3/16/2020 End: 4/24/2020

                                                  Ac ons:


                                                                    Prev
                        ACCOUNTING (B60) (Dept. Info)                                 Business (Policies)                          SP2020
                                                                    Next

                             B60 ACCT 5001 Introduc on to Financial Accoun ng                                 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Bauer / 160      Lemayian             Paper/Project/Take           0    51   0
                                                                                                  Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.

                             B60 ACCT 5002 Strategic Cost Analysis                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Bauer / 160      Fields            Apr 30 2020 6:15PM -       0 49           0
                                                                                               9:15PM
                                         Desc: This is a required core course for PMBAs. Your ﬁnal will be on Thursday, April 30th
                                               from 6:15 - 9:15 pm in BH 160.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.
                                  02 M------ 6:15P-9:15P Simon / 106         Fields              Mar 2 2020 6:15PM -     0 19 0
                                                                                                 9:15PM
                                         Desc: This course is for SMPs only. Your ﬁnal will be on Monday, March 2 from 6:15 - 9:15 pm
                                               in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.

                             B60 ACCT 500D Fraud Preven on and Internal Controls                              1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Simon / 122      Soczek               Paper/Project/Take          50 25      0
                                                                                                  Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 500J Not-For-Proﬁt Accoun ng                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Simon / 106      Altholz              Paper/Project/Take          30 16      0
                                                                                                  Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B60 ACCT 500K Financial Metrics for Start-Ups                                    1.5 Units

https://courses.wustl.edu/Semester/Listing.aspx                                                                                                4/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 5 of 61 PageID #: 125
                                                     WUCRSL
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Bauer / 330         Stann           Paper/Project/Take           0   11    0
                                                                                             Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                               Waits managed by
                                                  Ac ons:
                                                                                                               dept.
                                  02 M-W---- 1:00P-2:20P Bauer / 330         Stann           Paper/Project/Take           0   18    0
                                                                                             Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                               Waits managed by
                                                  Ac ons:
                                                                                                               dept.

                             B60 ACCT 500M Ethical Decision Making in Accoun ng I                        1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Simon / 103      McCain            Apr 30 2020 6:15PM -      30 16      0
                                                                                               9:15PM
                                         Desc: Your ﬁnal exam will be on Thursday, April 30 from 6:15 - 9:15 pm in Simon 103.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 5012 Strategic Cost Analysis                                       2.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 M-W---- 8:00A-       Bauer / 230     Fields              Apr 29 2020 8:30AM -     49 50 0
                                             9:50A                                            11:30AM
                                       Desc: This course is for MBA students only. Your ﬁnall will be on Wednesday, April 29 from
                                             8:30 - 11:30 am in BH 230 and BH 240.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 10:30A-      Bauer / 230     Fields              Apr 29 2020 8:30AM -     49 41 0
                                             12:20P                                           11:30AM
                                       Desc: This course is for MBA students only. Your ﬁnall will be on Wednesday, April 29 from
                                             8:30 - 11:30 am in BH 230 and BH 240.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 501B Financial Accoun ng B                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  02 -T-R--- 10:00A-       Simon / 107     Fields            Feb 25 2020 8:30AM -     30 18         0
                                             11:20A                                          11:30AM
                                        Desc: Your ﬁnal is on Tuesday, Feb 25th from 8:30 am un l 11:30 am in Simon 107.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B60 ACCT 502 Managerial Control Systems                                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-----    6:15P-9:15P Simon / 110      Fields          Feb 25 2020 6:15PM -        70 38      0
                                                                                             9:15PM

https://courses.wustl.edu/Semester/Listing.aspx                                                                                           5/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 6 of 61 PageID #: 126
                                                     WUCRSL
                                         Desc: This course is required for MSSCM students. Your ﬁnal will be on Tuesday, Feb 25 from
                                               6:15 - 9:15 pm in Simon 110.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B60 ACCT 507 Financial Issues in Leasing                                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 122         Soczek           Paper/Project/Take          35 14      0
                                                                                              Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B60 ACCT 508 Financial Repor ng from the CFO's Perspec ve                    1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 106         Althoﬀ            Apr 27 2020 6:15PM -       50 22      0
                                                                                               9:15PM
                                         Desc: Your ﬁnal will be on Monday, April 27 from 6:15 - 9:15 pm in SH 109.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 509 Tax and Business Strategy: A Planning Approach                  1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 106         Plunke            Apr 29 2020 6:15PM -    40       6    0
                                                                                               9:15PM
                                         Desc: Your ﬁnal will be on Wednesday, April 29 from 6:15 - 9:15 pm in SH 106.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 555 Accoun ng Policy and Research                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 108         Mar n            Paper/Project/Take          24 11      0
                                                                                              Home
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 --W---- 8:30A-       Simon / 109     Mar n               Paper/Project/Take        24 16 0
                                             11:20A                                           Home
                                        Desc: This sec on is for MACC students only. This course will meet in SH 113 on Feb 26 from
                                              8:30 am un l 11:30 am.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 563 FINANCIAL ACCT III (ADVANCED ACCT)                              3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Bauer / 240         Soczek           Apr 30 2020 8:00AM -      45 5 0
                                                                                              10:00AM
                                         Desc: Course is required for MACC students. Your ﬁnal exam will be on Thursday, April 30th
                                               from 8:00 - 10:00 am in BH 240.
https://courses.wustl.edu/Semester/Listing.aspx                                                                                            6/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 7 of 61 PageID #: 127
                                                     WUCRSL

                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Bauer / 240         Soczek            Apr 30 2020 8:00AM -      45 37 0
                                                                                               10:00AM
                                          Desc: Course is required for MACC students. Your ﬁnal exam will be on Thursday, April 30th
                                                from 8:00 - 10:00 am in BH 240.
                                                  Ac ons:

                             B60 ACCT 564 AUDITING                                                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-      Simon / 122      Palmer              Apr 30 2020 1:00PM -         30 13      0
                                             12:50P                                            4:00PM
                                        Desc: Your ﬁnal will be on Thursday, April 30th from 1:00 - 4:00 pm in BH 240.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 122         Palmer              Apr 30 2020 1:00PM -       30    7    0
                                                                                                 4:00PM
                                          Desc: Your ﬁnal will be on Thursday, April 30th from 1:00 - 4:00 pm in BH 240.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 570 Interna onal Financial Repor ng Standards                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-     Simon / 109     Althoﬀ            Feb 26 2020 8:30AM -     48 15 0
                                             12:50P                                        11:30AM
                                       Desc: Your ﬁnal exam is scheduled for Wednesday, Feb 26 from 8:30 am un l 11:30 am in SH
                                             113.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B60 ACCT 571 Interna onal Financial Repor ngs Standards II                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-      Simon / 109    Althoﬀ               Apr 27 2020 8:30AM -   48 8 0
                                             12:50P                                           11:30AM
                                       Desc: Your ﬁnal is scheduled for Monday, April 27th from 8:30 am un l 11:30 am in Simon
                                             109.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B60 ACCT 760 Financial Accoun ng                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  12 TBA               (None) /       King                      See Instructor               0   20    0
                                       Desc: EMBA MU 5 01/09/20 - 01/12/20
                                   EMBA-SP Start: 1/9/2020 End: 1/12/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B60 ACCT 763 Strategic Cost Accoun ng and Control                              3.0 Units
                             Details


https://courses.wustl.edu/Semester/Listing.aspx                                                                                              7/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 8 of 61 PageID #: 128
                                                     WUCRSL
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  05 TBA                TBA            Gupta                     See Instructor               0    21   0
                                       Desc: EMBA STL 55 02/13/20 - 04/11/20
                                   EMBA-SP Start: 2/13/2020 End: 4/11/2020

                                                  Ac ons:                                                          Waits Not Allowed


                        Brookings Execu ve Educa on (B90)           Prev
                                                                                     Business (Policies)                          SP2020
                        (Dept. Info)                                Next

                             B90 BEE 555 MSL Capstone                                                        1.0 Unit
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 TBA                TBA                  [TBA]               See Instructor             999 6       0
                                       Desc: 5/6/2020-5/8/2020
                                       Short      Start: 1/13/2020 End: 5/6/2020

                                                  Ac ons:


                                                                    Prev
                        Data Analy cs (B59) (Dept. Info)                             Business (Policies)                          SP2020
                                                                    Next

                             B59 DAT 120 Managerial Sta s cs I                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-        Bauer / 240      Fazel Anvaryazdi, May 1 2020 1:00PM -      55 55 0
                                              11:20A                         Tutun               3:00PM
                                        Desc: Students wan ng to enroll in any sec on of DAT 120 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your mid-term exam will
                                              be on February 28 from 8:15 - 9:45 am in Simon Hall in one of the following rooms:
                                              103, 105, 106, 107, 110, 112 and 113. You are expected to make the necessary
                                              arrangements that allows you to take this mid-term. Your ﬁnal exam will be held on
                                              May 1 at 1:00 - 3:00 pm in Simon Hall 103 and 107.
                                                  Ac ons:
                                  02 -T-R--- 11:30A-        Bauer / 240      Fazel Anvaryazdi, May 1 2020 1:00PM -      55 56 0
                                              12:50P                         Tutun               3:00PM
                                        Desc: Students wan ng to enroll in any sec on of DAT 120 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your mid-term exam will
                                              be on February 28 from 8:15 - 9:45 am in Simon Hall in one of the following rooms:
                                              103, 105, 106, 107, 110, 112 and 113. You are expected to make the necessary
                                              arrangements that allows you to take this mid-term. Your ﬁnal exam will be held on
                                              May 1 from 1:00 - 3:00 pm in Simon Hall 105 and 113.
                                                  Ac ons:
                                  03 -T-R--- 1:00P-2:20P Bauer / 240          Fazel Anvaryazdi, May 1 2020 1:00PM -      55 55 0
                                                                              Tutun               3:00PM
                                         Desc: Students wan ng to enroll in any sec on of DAT 120 will be automa cally waitlisted.
                                               Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                               2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                               will be no ﬁed of their status by Friday, November 15, 2019. Your mid-term exam will
                                               be on February 28 from 8:15 - 9:45 am in Simon Hall in one of the following rooms:
                                               103, 105, 106, 107, 110, 112 and 113. You are expected to make the necessary
                                               arrangements that allows you to take this mid-term. Your ﬁnal exam will be held on
                                               May 1 at 1:00 - 3:00 pm in Simon Hall 106 and 122.


https://courses.wustl.edu/Semester/Listing.aspx                                                                                               8/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed: 08/10/20 Page: 9 of 61 PageID #: 129
                                                     WUCRSL
                                                  Ac ons:
                                  04 M-W---- 1:00P-2:20P Bauer / 230         Fazel Anvaryazdi, May 1 2020 1:00PM -      55 55 0
                                                                             Tutun               3:00PM
                                        Desc: Students wan ng to enroll in any sec on of DAT 120 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your mid-term exam will
                                              be on February 28 from 8:15 - 9:45 am in Simon Hall in one of the following rooms:
                                              103, 105, 106, 107, 110, 112 and 113. You are expected to make the necessary
                                              arrangements that allows you to take this mid-term. Your ﬁnal exam will be held on
                                              May 1 at 1:00 - 3:00 pm in Simon Hall 108 and 110.
                                                  Ac ons:

                             B59 DAT 121 Managerial Sta s cs II                                          3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-      Bauer / 160     Snir               May 1 2020 1:00PM -      55 45 0
                                             11:20A                                          3:00PM
                                        Desc: Your mid-term exam will be on Wednesday, March 4 from 7:00 - 8:30 pm in SH 103, SH
                                              106, SH 112 and SH 113. Your ﬁnal exam is scheduled on Friday, May 1 from 1:00 - 3:00
                                              pm in BH 150 and BH 160.
                                                  Ac ons:
                                  02 -T-R--- 11:30A-      Bauer / 160     Snir               May 1 2020 1:00PM -      55 53 0
                                             12:50P                                          3:00PM
                                        Desc: Your mid-term exam will be on Wednesday, March 4 from 7:00 - 8:30 pm in SH 103, SH
                                              106, SH 112 and SH 113. Your ﬁnal exam is scheduled on Friday, May 1 from 1:00 - 3:00
                                              pm in Bauer Hall 230.
                                                  Ac ons:
                                  03 -T-R--- 4:00P-5:20P Bauer / 150         Snir            May 1 2020 1:00PM -      55 48 0
                                                                                             3:00PM
                                        Desc: Your mid-term exam will be on Wednesday, March 4 from 7:00 - 8:30 pm in SH 103, SH
                                              106, SH 112 and SH 113. Your ﬁnal exam is scheduled on Friday, May 1 from 1:00 - 3:00
                                              pm in Bauer Hall 240.
                                                  Ac ons:

                             B59 DAT 220 Analy cs and Modelling for Business Decisions                   3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-     Simon / 110     Jung                May 5 2020 3:30PM -       49 49        0
                                             11:20A                                          5:30PM
                                       Desc: Your ﬁnal exam will be on Tuesday, May 5 at 3:30 - 5:30 pm in Simon Hall 110.
                                                  Ac ons:
                                  02 M-W---- 11:30A-     Simon / 110     Jung                May 5 2020 3:30PM -       49 48        0
                                             12:50P                                          5:30PM
                                       Desc: Your ﬁnal exam will be on Tuesday, May 5 at 3:30 - 5:30 pm in Simon Hall 112.
                                                  Ac ons:
                                  03 M-W---- 2:30P-3:50P Simon / 109         Jung             May 5 2020 3:30PM -       49 43       0
                                                                                              5:30PM
                                        Desc: Your ﬁnal exam will be on Tuesday, May 5 at 3:30 - 5:30 pm in Simon Hall 113.
                                                  Ac ons:

                             B59 DAT 400A Data Management Tools for Business Decisions                   3.0 Units
                             Details


https://courses.wustl.edu/Semester/Listing.aspx                                                                                           9/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 10 of 61 PageID #: 130
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 113         Rahmani         May 6 2020 1:00PM -      49 23            0
                                                                                             3:00PM
                                         Desc: Your ﬁnal exam will be on Wednesday, May 6 from 1:00 - 3:00 pm in SH 113.
                                                  Ac ons:


                                                                    Prev
                        DATA ANALYTICS (B69) (Dept. Info)                           Business (Policies)                        SP2020
                                                                    Next

                             B69 DAT 500N Prescrip ve Analy cs                                              1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  21 --W---- 1:00P-2:20P Bauer / 210S        Jung               Paper/Project/Take          25 24      0
                                                                                                Home
                                         Desc: The course iormat will include both online and inclass instruc on.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B69 DAT 500S Machine Learning Tools for Predic on of Business                  3.0 Units
                                          Outcomes
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  21 ---R---    6:15P-7:35P Bauer / 210N     Sundaramoorthi       Apr 29 2020 10:00AM - 0 30 0
                                                                                                  11:20AM
                                         Desc: On Jan 23, this cousre will meet in BH 330. Your mid-term exam will be on Thursday,
                                               Feb 27 from 6:15 - 7:35 pm in BH 210 and BH 230. Your ﬁnal will be on Wednesday,
                                               April 29 from 10:00 - 11:20 am in BH 130 and BH 150. Given the material in this
                                               course, the last day to enroll in this course in Wednesday, Jan 15, 2020.
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.
                                  22 ---R---    7:45P-9:05P Bauer / 210N     Sundaramoorthi       Apr 29 2020 10:00AM - 0 26 0
                                                                                                  11:20AM
                                         Desc: On Jan 23, this cousre will meet in BH 330. Your mid-term exam will be on Thursday,
                                               Feb 27 from 6:15 - 7:35 pm in BH 210 and BH 230. Your ﬁnal will be on Wednesday,
                                               April 29 from 10:00 - 11:20 am in BH 130 and BH 150. Given the material in this
                                               course, the last day to enroll in this course in Wednesday, Jan 15, 2020.
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.

                             B69 DAT 500W A/B Tes ng in Business and Social Science                         3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  21 M------ 10:00A-     Bauer / 210S Liu, Hui                  Paper/Project/Take          35 35      0
                                             11:20A                                             Home
                                       Desc: This sec on is for Fin Tech students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  22 M------ 11:30A-     Bauer / 210S Hui, Liu                  Paper/Project/Take          35 35      0
                                             12:50P                                             Home
                                       Desc: This sec on if for MSA students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  23 M------ 2:30P-3:50P Bauer / 210S        Hui, Liu           Paper/Project/Take          35 35      0
                                                                                                Home
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              10/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 11 of 61 PageID #: 131
                                        Desc: This sec on is for Fin Tech students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                       Waits Not Allowed
                                  24 M------ 4:00P-5:20P Bauer / 210S        Hui, Liu         Paper/Project/Take          35 34      0
                                                                                              Home
                                        Desc: This sec on is for Fin Tech students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                       Waits Not Allowed
                                  25 -T----- 8:30A-       Bauer / 210S Hui, Liu               Paper/Project/Take          35 30      0
                                             9:50A                                            Home
                                        Desc: This sec on is for MSA students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                       Waits Not Allowed
                                  26 -T-----   1:00P-2:20P Bauer / 210S      Hui, Liu         Paper/Project/Take          35 35      0
                                                                                              Home
                                        Desc: This sec on is for MSA students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                       Waits Not Allowed
                                  27 -T-----   2:30P-3:50P Bauer / 210S      Hui, Liu         Paper/Project/Take          35 34      0
                                                                                              Home
                                        Desc: This sec on is for MSA students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                       Waits Not Allowed

                             B69 DAT 5402 Data Analy cs for Business Leaders                              3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -----S-   1:00P-5:00P Bauer / 240       Filippou          Apr 25 2020 1:00PM -      0 28 0
                                                                                               5:00PM
                                        Desc: This course is for PMBA students only. Your ﬁrst class meets on Sunday, January 12,
                                              2020 in BH 240 from 1:00 - 5:00 pm. This course will not meet on Saturday, April 11,
                                              2020. Your ﬁnal exam will be on Saturday, April 25th from 1:00 - 5:00 pm in BH 240.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                Waits managed by
                                                  Ac ons:
                                                                                                                dept.

                             B69 DAT 5410 Data Analy cs for Business Leaders                              3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 8:30A-       Bauer / 240      Filippou            Apr 27 2020 8:00AM -    49 31 0
                                             9:50A                                             10:00AM
                                       Desc: This course is for ﬁrst year MBA students only. Your ﬁnal will be on Monday, April 27th
                                             from 8:00 - 10:00 am in BH 240.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 10:00A-      Bauer / 240      Filippou            Apr 27 2020 10:00AM - 49 52 0
                                             11:20A                                            12:00PM
                                       Desc: This course is for ﬁrst year MBA students only. Your ﬁnal will be on Monday, April 27
                                             from 10:00 am un l 12:00 noon in BH 240.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

https://courses.wustl.edu/Semester/Listing.aspx                                                                                            11/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 12 of 61 PageID #: 132
                                                  Ac ons:

                             B69 DAT 560E Data Visualiza on for Business Insights                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  21 M-W---- 6:15P-7:35P Bauer / 130         Lin                 Paper/Project/Take       50 49 0
                                                                                                 Home
                                         Desc: This course is for MSA students. This course will meet in BH 130 star ng Jan 27. For Jan
                                               22, this course will meet in Knight Center 200.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  22 M-W---- 7:45P-9:05P Bauer / 130         Lin                 Paper/Project/Take       50 49 0
                                                                                                 Home
                                         Desc: This course is for MSA students. This course will meet in BH 130 star ng Jan 27. For Jan
                                               22, this course will meet in Knight Center 200.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  23 M-W---- 6:15P-7:35P Bauer / 150         Lin               Paper/Project/Take           58 64      0
                                                                                               Home
                                         Desc: This course is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  24 M-W---- 7:45P-9:05P Bauer / 150         Lin               Paper/Project/Take           58 64      0
                                                                                               Home
                                         Desc: This course is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B69 DAT 560G Database Design and SQL                                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  21 ---R---  10:00A-      Bauer / 210S Amini                    Feb 28 2020 6:00PM -    35 28         0
                                              11:20A                                             9:00PM
                                         Desc: Your ﬁnal will be on Friday, Feb 28 from 6:00 - 9:00 pm in BH 160 and BH 240.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  22 ---R---  11:30A-      Bauer / 210S Amini                    Feb 28 2020 6:00PM -    35 30         0
                                              12:50P                                             9:00PM
                                         Desc: Your ﬁnal will be on Friday, Feb 28 from 6:00 - 9:00 pm in BH 160 and BH 240.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  23 ---R---    2:30P-3:50P Bauer / 210S     Amini               Feb 28 2020 6:00PM -    35 32         0
                                                                                                 9:00PM
                                         Desc: Your ﬁnal will be on Friday, Feb 28 from 6:00 - 9:00 pm in BH 160 and BH 240.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  24 ---R---    1:00P-2:20P Bauer / 210S     Amini               Feb 28 2020 6:00PM -    35 25         0
                                                                                                 9:00PM
                                         Desc: Your ﬁnal will be on Friday, Feb 28 from 6:00 - 9:00 pm in BH 160 and BH 240.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              12/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 13 of 61 PageID #: 133
                                                  Ac ons:

                             B69 DAT 560M Big Data and Cloud Compu ng                                    1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  21 ---R---   10:00A-        Bauer / 210S Amini                Paper/Project/Take      40 29 0
                                               11:20A                                           Home
                                          Desc: Prioirity registra on given to dual MBA-SMP students. Your presenta on will be on
                                                Thursday, April 30th from 10:00 - 11:20 am in BH 210S.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  22 ---R---   8:30A-         Bauer / 210N Amini               Paper/Project/Take       40 15 0
                                               9:50A                                           Home
                                          Desc: Prioirity registra on given to dual MBA-SMP students. Your presenta on will be on
                                                Thursday, April 30th in BH 210N.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B69 DAT 560N Introduc on to Cybersecurity                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 M------ 1:00P-2:20P Simon / 112         Jenkins         No Final                    80 49      0
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M------ 3:00P-4:20P Simon / 112         Jenkins         No Final                    80 26      0
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B69 DAT 561 Introduc on to Python and Data Science                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  21 ---R---    1:00P-2:20P Bauer / 210N     Lin             Paper/Project/Take          35 28      0
                                                                                             Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  22 ---R---    2:30P-3:50P Bauer / 210N     Lin             Paper/Project/Take          35 29      0
                                                                                             Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B69 DAT 562 Text Mining                                                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  21 M------ 10:00A-     Bauer / 210N Nevskaya               No Final                    30 32      0
                                             11:20A
                                       Desc: This sec on is for Fin Tech students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  22 M------ 11:30A-        Bauer / 210N     Nevskaya        No Final                    30 31      0
                                             12:50P
https://courses.wustl.edu/Semester/Listing.aspx                                                                                           13/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 14 of 61 PageID #: 134
                                         Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  23 -T-----  10:00A-      Bauer / 210N Nevskaya                No Final                    30 31      0
                                              11:20A
                                         Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  24 -T-----  11:30A-      Bauer / 210N Nevskaya                No Final                    30 34      0
                                              12:50P
                                         Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  25 -T----- 1:00P-2:20P Bauer / 210N Nevskaya                  No Final                    30 31      0
                                        Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  26 --W---- 10:00A-      Bauer / 210N Nevskaya                 No Final                    30 32      0
                                             11:20A
                                        Desc: This sec on is for Fin Tech students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  27 --W---- 11:30A-      Bauer / 210N Nevskaya                 No Final                    30 31      0
                                             12:50P
                                        Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  28 --W---- 1:00P-2:20P Bauer / 210N Nevskaya                  No Final                    30 31      0
                                        Desc: This sec on is for MSA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  29 --W---- 2:30P-3:50P Bauer / 210N Nevskaya                  No Final                    30 30      0
                                        Desc: This sec on is for Dual Fin Tech students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:


                                                                    Prev
                        FINANCE (B52) (Dept. Info)                                  Business (Policies)                        SP2020
                                                                    Next

                             B52 FIN 340        Capital Markets & Financial Management                      3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-     Simon / 113      Dlugosz             Apr 30 2020 3:30PM -     52 52 0
                                             12:50P                                           5:30PM
                                       Desc: Your ﬁnal will be on Thursday, April 30th from 3:30 - 5:30 pm in SH 103 and SH 107.
                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Simon / 122         Dlugosz            Apr 30 2020 3:30PM -        52 52      0
                                                                                                5:30PM
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              14/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 15 of 61 PageID #: 135
                                         Desc: Your ﬁnal will be on Thursday, April 30th from 3:30 - 5:30 pm in SH 105 and 108.

                                                  Ac ons:
                                  03 M-W---- 4:00P-5:20P Simon / 122         Dlugosz            Apr 30 2020 3:30PM -     52 52 0
                                                                                                5:30PM
                                         Desc: Your ﬁnal will be on Thursday, April 30th from 3:30 - 5:30 pm in SH 106 and SH 109.
                                                  Ac ons:

                             B52 FIN 343        Personal Finance                                           3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Bauer / 240         Gordinier          Apr 30 2020 8:00AM -     80 68        0
                                                                                                10:00AM
                                         Desc: Your ﬁnal will be on Thursday, April 30th from 8:00 - 10:00 am in BH 160.
                                                  Ac ons:

                             B52 FIN 400I Mergers & Acquisi ons                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Simon / 107         Gomes               Apr 30 2020 1:00PM -     48 43       0
                                                                                                 4:00PM
                                         Desc: Your ﬁnal is scheduled for Thursday, April 30th from 1:00 - 4:00 pm in SH 112.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B52 FIN 400J Advanced Valua on                                                1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Simon / 107         Gormley           Feb 27 2020 2:30PM -        48 37      0
                                                                                               3:50PM
                                         Desc: Your ﬁnal exam will be on Feb 27 from 2:30 - 3:50 pm in SH 107.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B52 FIN 400L Private Equity - Methods                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M------ 4:30P-7:30P Simon / 112         Degenhart         Paper/Project/Take          21    9    0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B52 FIN 400M Private Equity - Prac ce                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M------ 4:30P-7:30P Simon / 112         Degenhart         Paper/Project/Take          20    5    0
                                                                                               Home
                                       MINI-B     Start: 3/16/2020 End: 4/24/2020

                                                  Ac ons:

                             B52 FIN 420        Interna onal Economics and Finance                         3.0 Units
                             Details


https://courses.wustl.edu/Semester/Listing.aspx                                                                                             15/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 16 of 61 PageID #: 136
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA               Wysocki            See Instructor            6 6         0
                                       Desc: This course is only available to students that have been accepted into the London
                                             Internship Program.
                                                  Ac ons:
                                  02 TBA                  TBA               Wysocki           See Instructor            9 9 0
                                       Desc: This course is only available to students who have been accepted into the Asia-Paciﬁc
                                             Program.
                                                  Ac ons:

                             B52 FIN 428     Investments Praxis                                           3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 105         Cuny, Solberg    No Final                    18    4    0
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Simon / 105         Cuny, Solberg    No Final                    18    5    0
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 M-W---- 4:00P-5:20P Simon / 105         Cuny, Solberg    No Final                    18    3    0
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B52 FIN 441     Investments                                                  3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 2:30P-3:50P Simon / 113         Rapach           May 2 2020 10:30AM - 49 47             0
                                                                                              12:30PM
                                        Desc: Your ﬁnal will be on Saturday, May 2 from 10:30 am un l 12:30 pm in SH 112.
                                                  Ac ons:
                                  02 M-W---- 4:00P-5:20P Simon / 113         Rapach           May 2 2020 10:30AM - 49 37             0
                                                                                              12:30PM
                                        Desc: Your ﬁnal will be on Saturday, May 2 from 10:30 am un l 12:30 pm in SH 112.
                                                  Ac ons:

                             B52 FIN 443     Interna onal Finance                                         3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Simon / 103         Cuny              Apr 30 2020 3:30PM -       49 45      0
                                                                                               5:30PM
                                        Desc: Your ﬁnal will be on Thursday, April 30 from 3:30 - 5:30 pm in BH 230.
                                                  Ac ons:
                                  02 -T-R--- 4:00P-5:20P Simon / 103         Cuny              Apr 30 2020 3:30PM -       49 14      0
                                                                                               5:30PM
                                        Desc: Your ﬁnal will be on Thursday, April 30 from 3:30 - 5:30 pm in BH 230.
                                                  Ac ons:

                             B52 FIN 448     Advanced Financial Management                                3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits

https://courses.wustl.edu/Semester/Listing.aspx                                                                                            16/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 17 of 61 PageID #: 137
                                  01 M-W---- 1:00P-2:20P Bauer / 130         Skras ns       Exam Last Day of Class      49 48      0
                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Bauer / 130         Skras ns       Exam Last Day of Class      49 47      0
                                                  Ac ons:

                             B52 FIN 450F Financial Technology: Methods and Prac ce                     3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 106         Manela          Paper/Project/Take         29 26      0
                                                                                             Home
                                        Desc: A presenta on will be your ﬁnal requirement for this course.
                                                  Ac ons:

                             B52 FIN 451       Op ons, Futures and Deriva ve Securi es                  3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 110         Donaldson        May 1 2020 10:30AM - 49 37 0
                                                                                              12:30PM
                                        Desc: Your ﬁnal will be on Friday, May 1 from 10:30 am - 12:30 pm in SH 110 and SH 112.
                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 110         Donaldson        May 1 2020 10:30AM - 49 21 0
                                                                                              12:30PM
                                        Desc: Your ﬁnal will be on Friday, May 1 from 10:30 am - 12:30 pm in SH 110 and SH 112.
                                                  Ac ons:

                             B52 FIN 452       Advanced Deriva ve Securi es                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam               Seats Enroll Waits
                                  01 -T-----    6:15P-9:15P Simon / 106      Cai               Apr 28 2020 6:15PM -      14 9 0
                                                                                               9:15PM
                                        Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH 110 and SH
                                              112.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 112         Cai               Apr 28 2020 6:15PM -      10 10 0
                                                                                               9:15PM
                                        Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH 110 and SH
                                              112.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 -T-R--- 4:00P-5:20P Simon / 113         Cai               Apr 28 2020 6:15PM -      10 6 0
                                                                                               9:15PM
                                        Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH 110 and SH
                                              112.
                                                  Ac ons:

                             B52 FIN 642       Advanced Con nuous Time Finance                          1.5 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam               Seats Enroll Waits
                                  01 ---R---    2:30P-5:20P Bauer / 160      Dybvig         Apr 30 2020 2:30PM -        20 10      0
                                                                                            5:30PM

https://courses.wustl.edu/Semester/Listing.aspx                                                                                          17/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 18 of 61 PageID #: 138
                                          Desc: This course is for doctoral students only. Your ﬁnal will be on Thursday, April 30th from
                                                2:30 - 5:30 pm in BH 130.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B52 FIN 643        Informa on Economics & Corporate Finance Theory               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 M-W---- 2:00P-5:00P Simon / 241         Thakor                Apr 29 2020 2:00PM -    20 11 0
                                                                                                   5:00PM
                                          Desc: This course is for doctoral students only. This course will meet on Mondays and
                                                Wednesday from 2:00 - 5:00 pm in Simon 241 from January 22 through March 5. This
                                                course will also meet on Friday, January 24 from 2:00 - 5:00 pm in SH 108 and
                                                Wednesday, April 22 from 2:00 - 5:00 pm in SH 241. Between January 22 and February
                                                26 except for January 24, there will be a one hour recita on with your TA on Fridays.
                                                Consult the syllabus for details about me and loca on for the TA recita on. Your ﬁnal
                                                will be on April 29th from 2:00 - 5:00 in SH 241.
                                                  Ac ons:


                                                                    Prev
                        FINANCE (B62) (Dept. Info)                                    Business (Policies)                        SP2020
                                                                    Next

                             B62 FIN 500Q Quan ta ve Risk Management                                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 105         Liu                 May 1 2020 1:00PM -        50 50 0
                                                                                                 4:00PM
                                          Desc: This sec on is for MSF students only. Note the following changes in April. You will not
                                                meet on Monday, March 30, April 6 or April 13 but will meet on Wednesday, April 1 in
                                                BH 230, April 8 in SH 112 and April 15 in BH 230. Your ﬁnal will be on Monday, April 27
                                                from 6:15 - 9:15 pm in SH 105 and SH 110. Due to the Mar n Luther King holiday, a
                                                makeup session is scheduled on Firday, January 31st from 9:00 am un l 11:50 am in
                                                BH 150.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                           Waits Not Allowed
                                  02 --W---- 6:15P-9:15P Simon / 105         Liu                 May 1 2020 1:00PM -        50 33 0
                                                                                                 4:00PM
                                          Desc: Note the following changes in April. On April 1 and April 15, you will meet in BH 230.
                                                On April 8, you will meet in SH 112. Your ﬁnal will be on Monday, April 27 from 6:15 -
                                                9:15 pm in SH 105 and SH 110.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                           Waits Not Allowed
                                  03 --W---- 11:30A-       Simon / 112    Liu                  May 1 2020 1:00PM -        50 41 0
                                             2:20P                                             4:00PM
                                        Desc: Note the following changes in April. On April 1 and April 15, you will meet in BH 230
                                              from 6:15 - 9:15 pm and on April 8 in SH 112 from 6:15 - 9:15 pm. Your ﬁnal will be on
                                              Monday, April 27 from 6:15 - 9:15 pm in SH 105 and SH 110.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 500Y Private Equity - Methods                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 M------ 4:30P-7:30P Simon / 112         Degenhart            Paper/Project/Take          35 35      0

https://courses.wustl.edu/Semester/Listing.aspx                                                                                                18/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 19 of 61 PageID #: 139
                                                                                               Home
                                         Desc: This sec on is for MSF students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 M------ 6:15P-9:15P Simon / 112         Degenhart         Paper/Project/Take           54 51      0
                                                                                               Home
                                         Desc: This sec on is for MSF and MBA students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 500Z Private Equity - Prac ce                                          1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M------ 4:30P-7:30P Simon / 112         Degenhart         Paper/Project/Take           30 25      0
                                                                                               Home
                                         Desc: This sec on is only open to MSF students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M------ 6:15P-9:15P Simon / 112         Degenhart      Paper/Project/Take              30 22      0
                                                                                            Home
                                         Desc: This sec on is only open to MSF and MBA students.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 523B Mergers & Acquisi ons                                             1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 103         Gomes               Apr 30 2020 1:00PM -     53 37        0
                                                                                                 4:00PM
                                         Desc: Your ﬁnal is scheduled for Thursday, April 30th from 1:00 - 4:00 pm in SH 112.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-----     6:15P-9:15P Simon / 113     Gomes              Apr 28 2020 6:15PM -       50 21       0
                                                                                                9:15PM
                                         Desc: Your ﬁnal is scheduled for Tuesday, April 28 from 6:15 - 9:15 pm in SH 113.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 524        Op ons and Futures                                          1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Simon / 106         Zhou              Feb 25 2020 8:30AM -       55 50 0
                                                                                               11:30AM
                                         Desc: Priority enrollment given to MSF students. Your ﬁnal will be on Tuesday, Feb 25 from
                                               8:30 am un l 11:30 am in SH 112 and SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 -T-R--- 10:00A-       Simon / 112     Zhou               Feb 25 2020 8:30AM -       55 54 0
                                             11:20A                                           11:30AM
                                        Desc: Priority enrollment given to MSF students. Your ﬁnal will be on Tuesday, Feb 25 from

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              19/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 20 of 61 PageID #: 140
                                                 8:30 am un l 11:30 am in SH 112 and SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  03 -T-----     6:15P-9:15P Simon / 103     Zhou              Feb 25 2020 6:15PM -      55 33 0
                                                                                               9:15PM
                                         Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Tuesday, February 25
                                               from 6:15 - 9:15 pm in SH 103.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  04 -T-R--- 2:30P-3:50P Simon / 106         Zhou              Feb 25 2020 8:30AM -      55 54 0
                                                                                               11:30AM
                                         Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Tuesday, Feb 25 from
                                               8:30 am un l 11:30 am in SH 112 and SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 524B Deriva ve Securi es                                               1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Simon / 106         Vuong              Apr 28 2020 4:00PM -       60 69 0
                                                                                                5:30PM
                                         Desc: This sec on is for MSFQ students. Your ﬁnal will be on Tuesday, April 28 from 4:00 -
                                               5:30 pm in SH 112.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-----     6:15P-9:15P Simon / 103     Vuong              Apr 28 2020 6:15PM -        60 46      0
                                                                                                9:15PM
                                         Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 7:45 pm in SH 103.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 525        FIXED INCOME SECURITIES                                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-       Simon / 103     Cuny               Feb 27 2020 6:15PM -      50 53 0
                                             12:50P                                           9:15PM
                                        Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Thursday, Feb 27
                                              from 6:15 - 8:15 pm in SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  02 -T-R--- 1:00P-2:20P Simon / 103         Cuny              Feb 28 2020 10:30AM - 50 50 0
                                                                                               12:30PM
                                         Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Friday, Feb 28 from
                                               10:30 am - 12:30 pm in SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  03 -T-----     6:15P-9:15P Simon / 113     Cuny              Feb 25 2020 6:15PM -     50 48 0
                                                                                               9:15PM
                                         Desc: Priority enrollment given to MSF and FIN Tech students. Your ﬁnal exam will be on
                                               Tuesday, Feb 25 from 6:15 - 8:15 pm in SH 113.

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              20/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 21 of 61 PageID #: 141
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  04 ---R---     6:15P-9:15P Simon / 110     Cuny              Feb 27 2020 6:15PM -       52 51 0
                                                                                               9:15PM
                                         Desc: Priority enrollment given to MSF and FIN Tech students. Your ﬁnal will be on Thursday,
                                               Feb 27 from 6:15 - 8:15 pm in SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  05 M-W---- 11:30A-      Simon / 105     Cuny                Feb 28 2020 10:30AM - 52 53 0
                                             12:50P                                           12:30PM
                                       Desc: Priority enrollment given to MSF and FIN Tech students. Your last lecture class will be
                                             on Monday, Feb 24. Your ﬁnal will be on Friday, Feb 28 from 10:30 am - 12:30 pm in SH
                                             112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  06 --W---- 6:15P-9:15P Simon / 106         Cuny            Feb 26 2020 6:15PM -       50 47          0
                                                                                             9:15PM
                                         Desc: Priority enrollment given to MSFTA and MSF students. Your ﬁnal will be on
                                               Wednesday, Feb 26 from 6:15 - 9:15 pm in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 528        Investments Praxis                                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 105      Cuny, Solberg  No Final                           30 31      0
                                       Desc: Priority enrollment given to MSFC and MSFWAM Students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 2:30P-3:50P Simon / 105      Cuny, Solberg  No Final                           30 39      0
                                       Desc: Priority enrollment given to MSFC and MSFWAM Students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 M-W---- 4:00P-5:20P Simon / 105      Cuny, Solberg  No Final                           30 32      0
                                       Desc: Priority enrollment given to MSFC and MSFWAM Students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 532        INVESTMENT THEORY                                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -----S-     1:00P-5:00P Bauer / 230     Rapach             Feb 22 2020 8:00AM -        55 33 0
                                                                                                12:00PM
                                         Desc: Priority enrollment given to Fin Tech students. This course will start on Saturday, Jan.
                                               18. Your ﬁnal exam is on Feb 22nd from 8:00 am - 12:00 noon in BH 230.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 113         Rapach             Feb 25 2020 1:00PM -        55 53      0
                                                                                                4:00PM

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              21/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 22 of 61 PageID #: 142
                                         Desc: Priority enrollment given to Fin Tech students. Your ﬁnal will be on Tuesday, Feb 25
                                               from 1:00 - 4:00 pm in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 534        Advanced Corporate Finance I - Valua on                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-        Simon / 106     Gormley            Feb 27 2020 8:30AM -      50 51 0
                                             9:50A                                            9:50AM
                                        Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Thursday, Feb 27
                                              from 8:30 - 9:50 am in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  02 -T-R--- 10:00A-       Simon / 106     Gormley            Feb 27 2020 10:00AM - 50 50 0
                                             11:20A                                           11:20AM
                                        Desc: Priority enrollment given to MSFTA students. Your ﬁnal will be on Thursday, Feb 27
                                              from 10:00 - 11:20 am in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  03 -T-R--- 11:30A-       Simon / 106     Gormley           Feb 27 2020 11:30AM - 50 50               0
                                             12:50P                                          12:50PM
                                        Desc: Priority enrollment given to MSFQ students. Your ﬁnal will be on Thursday, Feb 27
                                              from 11:30 am - 12:50 pm in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  04 ---R---     6:15P-9:15P Simon / 103     Leitner           Feb 27 2020 6:15PM -     50 53          0
                                                                                               9:15PM
                                         Desc: Your ﬁnal will be on Thursday, Feb 27 from 6:15 - 9:15 pm in SH 103 and SH 105.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:                                                         Waits Not Allowed
                                  06 -----S-     1:00P-4:00P Simon / 113     Leitner             Feb 27 2020 6:15PM -      50 34 0
                                                                                                 9:15PM
                                         Desc: Your last lecture will be on Feb 22 and your ﬁnal will be on Thursday, Feb 27 from 6:15
                                               - 9:15 pm in SH 103 and SH 105.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 534B Advanced Corporate Finance II - Financing                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-     Simon / 105     Skras ns            Apr 27 2020 1:00PM -     60 47            0
                                             12:50P                                          4:00PM
                                       Desc: Your ﬁnal will be on Monday, April 27 from 1:00 - 4:00 pm in SH 110 and 112.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 4:00P-5:20P Bauer / 130         Skras ns          Apr 27 2020 1:00PM -     58 52          0
                                                                                               4:00PM
                                         Desc: Your ﬁnal will be on Monday, April 27 from 1:00 - 4:00 pm in SH 110 and 112.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              22/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 23 of 61 PageID #: 143
                                                  Ac ons:
                                  03 M------ 6:15P-9:15P Simon / 103          Leitner          Apr 27 2020 6:15PM -      50 50        0
                                                                                               9:15PM
                                         Desc: Your ﬁnal is scheduled for Monday, April 27 from 6:15 - 9:15 pm in SH 103.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 534C ACF3: Corporate Financial Strategy                               1.5 Units
                             Details
                                  Sec Days          Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 106          Gormley          Feb 27 2020 1:00PM -        40 24      0
                                                                                               2:20PM
                                         Desc: Your ﬁnal will be on Thursday, Feb 27 from 1:00 - 2:20 pm in SH 106.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 -T-R--- 4:00P-5:20P Simon / 107          Gormley          Feb 27 2020 4:00PM -        40 12      0
                                                                                               5:20PM
                                         Desc: Your ﬁnal will be on Thursday, Feb 27 from 4:00 - 5:20 pm in SH 107.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 536        Financial Issues in Leasing                                1.5 Units
                             Details
                                  Sec Days          Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 122          Soczek           Paper/Project/Take          15    2    0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 537        Advanced Deriva ve Securi es                               3.0 Units
                             Details
                                  Sec Days          Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-----     6:15P-9:15P Simon / 106      Cai              Apr 28 2020 6:15PM -       44 36 0
                                                                                               9:15PM
                                         Desc: MSF required. Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH
                                               110 and SH 112.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Simon / 112          Cai               Apr 28 2020 6:15PM -      50 48 0
                                                                                                9:15PM
                                         Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH 110 and SH
                                               112.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 -T-R--- 4:00P-5:20P Simon / 113          Cai               Apr 28 2020 6:15PM -      50 25 0
                                                                                                9:15PM
                                         Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in SH 106, SH 110 and SH
                                               112.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

https://courses.wustl.edu/Semester/Listing.aspx                                                                                             23/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 24 of 61 PageID #: 144
                             B62 FIN 539        Mathema cal Finance                                        1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 8:30A-      Simon / 113      Vuong            Feb 24 2020 8:00AM -      50 10 0
                                             9:50A                                         10:00AM
                                       Desc: MSF Required. Your ﬁnal will be on Monday, Feb 24 from 8:00 - 10:00 am in SH 110
                                             and SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 M-W---- 10:00A-    Simon / 113       Vuong            Feb 24 2020 8:00AM -      50 54 0
                                             11:20A                                        10:00AM
                                       Desc: MSF Required. Your ﬁnal will be on Monday, Feb 24 from 8:00 - 10:00 am in SH 110
                                             and 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  03 M-W---- 2:30P-3:50P Simon / 112         Vuong           Feb 24 2020 8:00AM -      50 48 0
                                                                                             10:00AM
                                         Desc: MSF Required. Your ﬁnal will be on Monday, Feb 24 from 8:00 - 10:00 am in SH 110
                                               and SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 549H Real Estate Finance                                              1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-----     6:15P-9:15P Bauer / 160     Borchert, Gray     Apr 28 2020 6:15PM -       55 52      0
                                                                                                9:15PM
                                         Desc: Your ﬁnal will be on Tuesday, April 28 from 6:15 - 9:15 pm in BH 160.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 550A Legal, Compliance and Taxa on Aspects of Wealth                  1.5 Units
                                          Management
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 110       Jennings, Deutsch Mar 2 2020 6:15PM -           70 14      0
                                                                                             9:15PM
                                         Desc: Your ﬁnal will be on Monday, March 2 from 6:15 - 9:15 pm in SH 110.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 550B Wealth Management - Prac ce                                      1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 106         Poole            Paper/Project/Take         70 67 0
                                                                                              Home
                                         Desc: This course will not meet on March 17 or March 19. This course will meet star ng on
                                               March 24 and will con nue to meet through April 30th. Presenta ons will be given on
                                               April 30th.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:


https://courses.wustl.edu/Semester/Listing.aspx                                                                                             24/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 25 of 61 PageID #: 145
                             B62 FIN 550D Hedge Fund Strategies                                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 112         Fredrikson       Feb 26 2020 6:15PM -       101 78      0
                                                                                              9:15PM
                                         Desc: Your ﬁnal will be on Wednesday, Feb 26 from 6:15 - 9:15 pm in SH 112.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B62 FIN 550F Financial Tech: Methods and Prac ce                             3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-     Simon / 106      Manela              Paper/Project/Take          50 50      0
                                             12:50P                                           Home
                                       Desc: This sec on is for MSA-Fintech students only.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M-W---- 1:00P-2:20P Simon / 106         Manela           Paper/Project/Take          21 11      0
                                                                                              Home
                                         Desc: This sec on is for MBA students only.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 M-W---- 8:30A-      Simon / 105      Manela              Paper/Project/Take          50 40      0
                                             9:50A                                            Home
                                       Desc: This sec on is for MSA-Fintech students only.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 552        Fixed Income Deriva ves                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 113         Belaygorod        Apr 29 2020 6:15PM -     0 60 0
                                                                                               9:15PM
                                         Desc: Priority enrollment for MSFQ students ﬁrst. Your ﬁnal will be on Wednesday, April 29
                                               from 6:15 - 9:15 pm in SH 113.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                Waits managed by
                                                  Ac ons:
                                                                                                                dept.
                                  02 ---R---     6:15P-9:15P Simon / 113     Belaygorod        Apr 30 2020 6:15PM -       53 48 0
                                                                                               9:15PM
                                         Desc: Priority enrollment for MSFQ students ﬁrst. Your ﬁnal will be on Thursday, April 30
                                               from 6:15 - 9:15 pm in SH 113.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 555        Risk Management and Insurance                             1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-      Simon / 106      Cai                 Apr 30 2020 8:30AM -     63 61        0
                                             12:50P                                            11:30AM
                                        Desc: Your ﬁnal will be on Thursday, April 30th from 8:30 un l 11:30 am in SH 106.

https://courses.wustl.edu/Semester/Listing.aspx                                                                                            25/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 26 of 61 PageID #: 146
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B62 FIN 740        Corporate Finance                                           3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  05 TBA                TBA            Milbourn                 See Instructor                0    19   0
                                       Desc: EMBA STL 55 05/07/20 - 06/05/20
                                   EMBA-SP Start: 5/7/2020 End: 5/15/2020

                                                  Ac ons:                                                         Waits Not Allowed


                        HUMAN RESOURCE MANAGEMENT                   Prev
                                                                                    Business (Policies)                           SP2020
                        (B56) (Dept. Info)                          Next

                             B56 HRM 325A Personnel/Human Resources Management                              3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  01 -T-R--- 11:30A-        Simon / 108      Portnoy            No Final                     35 25      0
                                             12:50P
                                                  Ac ons:

                             B56 HRM 620 Seminar on Crea vity                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  01 M------ 2:30P-5:20P Knight Hall /      Baer                Paper/Project/Take           15    3    0
                                                          511                                   Home
                                       Desc: This course is for doctoral students only.
                                                  Ac ons:


                        INTERNATIONAL STUDIES (B99) (Dept.          Prev
                                                                                    Business (Policies)                           SP2020
                        Info)                                       Next

                             B99 INTL 300B Applying Interna onal Experiences                                0.5 Unit
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki, Stra on See Instructor            141 136 0
                                       Desc: This course is only open to students studying abroad through one of Olin's study
                                             abroad programs.
                                                  Ac ons:

                             B99 INTL 420 Business Research Internship                                      3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA             Wysocki             See Instructor          25 21 0
                                       Desc: Course only available to students that have applied and been accepted into one of
                                             Olin's Interna onal Internship Programs.
                                                  Ac ons:

                             B99 INTL 902 Study Abroad: Hong Kong - HKUST                                   12.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki          See Instructor            4 0 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
https://courses.wustl.edu/Semester/Listing.aspx                                                                                               26/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 27 of 61 PageID #: 147
                                              program at HKUST.
                                                  Ac ons:

                             B99 INTL 903 Study Abroad at Chinese University of Hong Kong             12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki          See Instructor            4 0 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at CUHK.
                                                  Ac ons:

                             B99 INTL 904 Study Abroad: Univ. Carlos III de Madrid                    12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Stra on           See Instructor          16 16 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at the University Carlos III de Madrid.
                                                  Ac ons:

                             B99 INTL 907 BSBA Barcelona Semester Abroad (ESADE) (Spain)              12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  (None) /         Wysocki          See Instructor            5 4 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at ESADE University.
                                                  Ac ons:

                             B99 INTL 909 Study Abroad at University College Dublin                   12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Stra on          See Instructor           10 10 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at University College Dublin.
                                                  Ac ons:

                             B99 INTL 910 Study Abroad in Germany                                     12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  (None) /         Wysocki          See Instructor            1 1 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at WHU in Germany.
                                                  Ac ons:

                             B99 INTL 913 Study Abroad at Universita Bocconi                          12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor   Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki          See Instructor           13 12 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at Universita Bocconi.
                                                  Ac ons:

                             B99 INTL 915 Study Abroad: Maastricht                                    12.0 Units
                             Details
https://courses.wustl.edu/Semester/Listing.aspx                                                                                         27/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 28 of 61 PageID #: 148
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Stra on          See Instructor           13 13 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at University of Maastricht.
                                                  Ac ons:

                             B99 INTL 916 Study Abroad at Singapore Management University               12.0 Units
                                          (SMU)
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki           See Instructor           5 5 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at Singapore Management University.
                                                  Ac ons:

                             B99 INTL 918 Study Abroad at Copenhagen Business School (CBS)              12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Stra on          See Instructor           25 24 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at Copenhagen Business School.
                                                  Ac ons:

                             B99 INTL 921 Study Abroad in South America Mul -Country                    12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  (None) /         Stra on          See Instructor            3 3 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad in
                                             South America Mul -Country program.
                                                  Ac ons:

                             B99 INTL 922 Study Abroad at University of Sydney                          12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  (None) /         Stra on          See Instructor           24 23 0
                                       Desc: This course is only open to students who have been admi ed to Olin's study abroad
                                             program at University of Sydney.
                                                  Ac ons:

                             B99 INTL 923 Study Abroad in Europe Mul Country: Paris, France and 0.0 Unit
                                          Rome, Italy
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                  TBA              Stra on          See Instructor           25 0 0
                                       Desc: This course is only open to students who have been admi ed to Olin's European Mul
                                             Country Study Abroad Program in Paris and Rome.
                                                  Ac ons:

                             B99 INTL 950 Study Abroad                                                  12.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor     Final Exam                Seats Enroll Waits
                                  01 TBA                    TBA              [TBA]          Default - none                0    1    0
                                  Intersession Start: 12/26/2019 End: 5/6/2020

https://courses.wustl.edu/Semester/Listing.aspx                                                                                           28/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 29 of 61 PageID #: 149
                                                  Ac ons:                                                         Waits Not Allowed

                             B99 INTL 999A Interna onal Internship in Asia-Paciﬁc Region                    0.0 Unit
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki          See Instructor            15 15 0
                                       Desc: This course is only open to students who have been admi ed to Olin's Interna onal
                                             Internship in Asia-Paciﬁc Region.
                                                  Ac ons:

                             B99 INTL 999L Interna onal Internship in London                                0.0 Unit
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA              Wysocki          See Instructor            10 9 0
                                       Desc: This course is only open to students who have been admi ed to Olin's Interna onal
                                             Internship in London.
                                                  Ac ons:


                        MANAGERIAL ECONOMICS (B54) (Dept. Prev
                                                                                    Business (Policies)                        SP2020
                        Info)                             Next

                             B54 MEC 290 Microeconomics                                                     3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-       Simon / 103      Macdonald           Apr 30 2020 8:00AM -   49 38 0
                                             11:20A                                             10:00AM
                                       Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                             Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                             2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                             will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be in
                                             Simon Hall, Room 103 on April 30th from 8:00 am un l 10:00 am.
                                                  Ac ons:
                                  02 M-W---- 1:00P-2:20P Simon / 103         Macdonald           Apr 30 2020 8:00AM -   49 45 0
                                                                                                 10:00AM
                                        Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be in
                                              Simon Hall, Room 105 on April 30th from 8:00 am un l 10:00 am.
                                                  Ac ons:
                                  03 M-W---- 2:30P-3:50P Simon / 103         MacDonald           Apr 30 2020 8:00AM -   49 44 0
                                                                                                 10:00AM
                                        Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be on
                                              April 30th in SH 107 and SH 108 from 8:00 am un l 10:00 am.
                                                  Ac ons:
                                  04 M-W---- 10:00A-       Simon / 112      Natenzon            Apr 30 2020 8:00AM -   49 43 0
                                             11:20A                                             10:00AM
                                       Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                             Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                             2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                             will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be in
                                             SH 112 on April 30 from 8:00 un l 10:00 am.
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              29/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 30 of 61 PageID #: 150
                                                  Ac ons:
                                  05 M-W---- 1:00P-2:20P Simon / 110         Natenzon            Apr 30 2020 8:00AM -   49 48 0
                                                                                                 10:00AM
                                        Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be in
                                              SH 109 and SH 110 on April 30th from 8:00 am un l 10:00 am.
                                                  Ac ons:
                                  06 M-W---- 2:30P-3:50P Simon / 110         Gray                Apr 30 2020 8:00AM -   49 47 0
                                                                                                 10:00AM
                                        Desc: Students wan ng to enroll in any sec on of MEC 290 will be automa cally waitlisted.
                                              Priority registra on will be given ﬁrst to students who are members of BSBA Class of
                                              2023 as of November 1. The BSBA Programs Oﬃce will review waitlists and all students
                                              will be no ﬁed of their status by Friday, November 15, 2019. Your ﬁnal exam will be in
                                              SH 113 and SH 122 on April 30th from 8:00 am un l 10:00 am.
                                                  Ac ons:

                             B54 MEC 292 Global Economy                                                   3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-        Simon / 107      Meyer           No Final                     48 44      0
                                             11:20A
                                                  Ac ons:

                             B54 MEC 292C Global Economy - South America                                  3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 TBA                   TBA           Stra on            See Instructor         15 0 0
                                       Desc: Only students par cipa ng in Olin's Emerging Economies South American Program can
                                             enroll in this course.
                                                  Ac ons:

                             B54 MEC 292S Global Economy - Australia                                      3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA             Wysocki           See Instructor           15 15 0
                                       Desc: This sec on is only open to students who are par cipa ng in our BSBA Asia Paciﬁc
                                             Internship Program.
                                                  Ac ons:

                             B54 MEC 370 Game Theory for Business                                         3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-      Simon / 113     Baccara            May 1 2020 3:30PM -      49 47          0
                                             11:20A                                          5:30PM
                                        Desc: Your ﬁnal exam will be on May 1 from 3:30 - 5:30 pm in Simon Hall, Room 112.
                                                  Ac ons:
                                  02 -T-R--- 11:30A-      Simon / 113     Baccara            May 1 2020 3:30PM -      49 49          0
                                             12:50P                                          5:30PM
                                        Desc: Your ﬁnal exam will be on May 1 from 3:30 - 5:30 pm in Simon Hall, Room 112.
                                                  Ac ons:


https://courses.wustl.edu/Semester/Listing.aspx                                                                                            30/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 31 of 61 PageID #: 151
                             B54 MEC 400K Research Analysis in Industry                                     3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-       Simon / 108     MacDonald          Paper/Project/Take        20 23 0
                                             11:20A                                           Home
                                        Desc: This course is a team based experience. Since sec on size is important, waitlis ng for a
                                              sec on is not an op on. Select an alterna ve sec on me if your ﬁrst sec on choice is
                                              full.
                                                  Ac ons:                                                         Waits Not Allowed
                                  02 -T-R--- 1:00P-2:20P Simon / 108         MacDonald         Paper/Project/Take        20 23 0
                                                                                               Home
                                         Desc: This course is a team based experience. Since sec on size is important, waitlis ng for a
                                               sec on is not an op on. Select an alterna ve sec on me if your ﬁrst sec on choice is
                                               full.
                                                  Ac ons:                                                         Waits Not Allowed
                                  03 -T-R--- 2:30P-3:50P Simon / 108         Macdonald         Paper/Project/Take        20 20 0
                                                                                               Home
                                         Desc: This course is a team based experience. Since sec on size is important, waitlis ng for a
                                               sec on is not an op on. Select an alterna ve sec on me if your ﬁrst sec on choice is
                                               full.
                                                  Ac ons:                                                         Waits Not Allowed

                             B54 MEC 625 Industrial Organiza onal I                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 --W---- 1:00P-3:50P Bauer / 210         Hickman             No Final                 20 19 0
                                        Desc: This course is for doctoral students only. This course will meet on KH 301 on Feb 19,
                                              2020.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B54 MEC 626 Industrial Organiza on II                                          1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 --W---- 1:00P-3:50P Knight Hall /       Ryan               No Final                    20 19      0
                                                           301
                                        Desc: This course is for doctoral students only.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:


                        MANAGERIAL ECONOMICS (B64) (Dept. Prev
                                                                                    Business (Policies)                        SP2020
                        Info)                             Next

                             B64 MEC 538 Economics of the Organiza on                                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 112         Hamilton           Paper/Project/Take          60 51      0
                                                                                                Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B64 MEC 538B Compensa on, Incen ves & Organiza ons                             1.5 Units
                             Details

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              31/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 32 of 61 PageID #: 152
                                  Sec Days          Time      Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Simon / 112           Hamilton          Paper/Project/Take         30 28      0
                                                                                                 Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B64 MEC 540 Macroeconomics for Business Leaders                                1.5 Units
                             Details
                                  Sec Days          Time      Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 113           Horn              Paper/Project/Take         60 30      0
                                                                                                 Home
                                          Desc: This course is for MBA and PMBA students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B64 MEC 5406 Managerial Economics                                              3.0 Units
                             Details
                                  Sec Days          Time      Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-----    6:15P-9:15P Bauer / 240        Horn            Apr 28 2020 6:15PM -      53 54 0
                                                                                               9:15PM
                                          Desc: This course is for MBA and PMBA students only. Your ﬁnal will be on Tuesday, April 28
                                                from 6:15 - 9:15 pm in BH 240.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B64 MEC 592 Compe             ve Indus Analysis and Strat Dev                  3.0 Units
                             Details
                                  Sec Days          Time      Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-      Simon / 105     Ryan                 Apr 28 2020 8:30AM -   50 29 0
                                             11:20A                                            11:30AM
                                        Desc: Your ﬁnal exam will be on Tuesday, April 28th from 8:30 am un l 11:30 am in Simon
                                              112.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T-R--- 11:30A-      Simon / 105     Ryan                 Apr 28 2020 8:30AM -   50 30 0
                                             12:50P                                            11:30AM
                                        Desc: Your ﬁnal exam will be on Tuesday, April 28th from 8:30 am un l 11:30 am in Simon
                                              112.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 -T-----    6:15P-9:15P Simon / 105        Ryan              Apr 28 2020 6:15PM -     50 32        0
                                                                                                 9:15PM
                                          Desc: Your ﬁnal exam will be on Tuesday, April 28th from 6:15 - 9:15 pm in SH 105.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B64 MEC 595 Game Theory for Business                                           3.0 Units
                             Details
                                  Sec Days          Time      Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 MTWRF- 8:00A-            Simon / 122      Baccara           Paper/Project/Take         40 31      0
                                     -      4:50P                                                Home

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              32/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 33 of 61 PageID #: 153
                                         Desc: This class will take place from March 9 through March 13, 2020 in SH 122.
                                       Short      Start: 3/9/2020 End: 3/13/2020

                                                  Ac ons:

                             B64 MEC 722 Managerial Economics: Incen ves, Markets and                       3.0 Units
                                         Compe on
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  05 TBA                TBA            Horn                     See Instructor               0     20   0
                                       Desc: EMBA STL 55 01/16/20 - 02/15/20
                                   EMBA-SP Start: 1/16/2020 End: 2/15/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B64 MEC 780 Data Modeling and Decisions                                        3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  12 TBA               (None) /       IITB Staﬀ                 See Instructor               0     18   0
                                       Desc: EMBA MU 5 02/13/20 - 02/16/20
                                   EMBA-SP Start: 2/13/2020 End: 2/16/2020

                                                  Ac ons:                                                         Waits Not Allowed


                                                                    Prev
                        MANAGEMENT (B53) (Dept. Info)                               Business (Policies)                          SP2020
                                                                    Next

                             B53 MGT 100 Individual in a Managerial Environment                             3.0 Units            Lab
                                                                                                                                 Required
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Bauer / 130         Kiousis              May 6 2020 8:00AM -     55 54 0
                                                                                                  10:00AM
                                         Desc: If you are enrolling in Sec on 1, then you must select one of the subsec ons assigned
                                               to Kiousis: A, B, C, D or E. Your ﬁnal will be on Wednesday, May 6 from 8:00 - 10:00 am
                                               in SH 103 and SH 107.
                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Bauer / 130         Kiousis              May 6 2020 8:00AM -     55 53 0
                                                                                                  10:00AM
                                         Desc: If you are enrolling in Sec on 2, then you must select one of the subsec ons assigned
                                               to Kiousis: A, B, C, D or E. Your ﬁnal will be on Wednesday, May 6 from 8:00 - 10:00 am
                                               in SH 106 and SH 113.
                                                  Ac ons:
                                  03 -T-R--- 8:30A-        Bauer / 150        Tsolmon              May 6 2020 8:00AM -     55 15 0
                                             9:50A                                                 10:00AM
                                        Desc: If you are enrolling in Sec on 3, then you must select one of the subsec ons assigned
                                              to Tsolomon: F, G, H, I, J, K or L.n Your ﬁnal will be on Wednesday, May 6 from 8:00 -
                                              10:00 am in SH 105.
                                                  Ac ons:
                                  04 -T-R--- 10:00A-       Bauer / 150         Tsolmon              May 6 2020 8:00AM -    55 44 0
                                             11:20A                                                 10:00AM
                                        Desc: If you are enrolling in Sec on 4, then you must select one of the subsec ons assigned
                                              to Tsolmon: F, G, H, I, J, K or L. Your ﬁnal will be on Wednesday, May 6 from 8:00 -
                                              10:00 am in SH 109 and SH 110.
                                                  Ac ons:

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              33/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 34 of 61 PageID #: 154
                                  05 -T-R--- 11:30A-       Bauer / 150         Tsolmon              May 6 2020 8:00AM -    55 45 0
                                             12:50P                                                 10:00AM
                                        Desc: If you are enrolling in Sec on 5, then you must select one of the subsec ons assigned
                                              to Tsolmon: F, G, H, I, J, K or L. Your ﬁnal will be on Wednesday, May 6 from 8:00 -
                                              10:00 am in SH 112.
                                                  Ac ons:
                                  A ----F-- 10:00A-         Simon / 109     Kiousis           No Final                   24 20   0
                                            10:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 1 or 2.
                                                  Ac ons:
                                  B ----F-- 11:00A-         Simon / 109     Kiousis           No Final                   24 23   0
                                            11:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 1 or 2.
                                                  Ac ons:
                                  C ----F-- 12:00P-         Simon / 109     Kiousis           No Final                   24 22   0
                                            12:50P
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 1 or 2.
                                                  Ac ons:
                                  D ----F-- 1:00P-1:50P Simon / 109         Kiousis           No Final                   24 23   0
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 1 or 2.
                                                  Ac ons:
                                  E ----F-- 2:00P-2:50P Simon / 109         Kiousis           No Final                   24 19   0
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 1 or 2.
                                                  Ac ons:
                                  F ----F-- 10:00A-         Simon / 107     Tsolmon           No Final                   24 18   0
                                            10:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  G ----F-- 11:00A-         Simon / 107     Tsolmon           No Final                   24 19   0
                                            11:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  H ----F-- 12:00P-         Simon / 107     Tsolmon           No Final                   24 23   0
                                            12:50P
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  I ----F-- 1:00P-1:50P Simon / 107         Tsolmon           No Final                   24 7    0
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  J ----F-- 10:00A-         Simon / 108     Tsolmon           No Final                   24 2    0
                                            10:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
https://courses.wustl.edu/Semester/Listing.aspx                                                                                       34/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 35 of 61 PageID #: 155
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  K ----F-- 11:00A-         Simon / 108     Tsolmon           No Final                   24 22        0
                                            11:50A
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:
                                  L ----F-- 12:00P-         Simon / 108     Tsolmon           No Final                   24 13        0
                                            12:50P
                                        Desc: To enroll in this subsec on, you must be enrolled in one of the following MGT
                                              sec ons: Sec on 3, 4 or 5.
                                                  Ac ons:

                             B53 MGT 150A Founda ons of Business                                           2.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 --W---- 11:30A-        Simon / 122      Vosseller         Paper/Project/Take          55 45      0
                                             12:50P                                            Home
                                                  Ac ons:
                                  02 --W---- 1:00P-2:20P Simon / 122         Or z              Paper/Project/Take          55 35      0
                                                                                               Home
                                                  Ac ons:

                             B53 MGT 160E Morality and Markets                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 2:30P-3:50P Bauer / 150         Boumgarden, Van Paper/Project/Take           60 30 0
                                                                             Engen               Home
                                        Desc: This course is for ﬁrst year (non-transfer) students only. Students who are not ﬁrst year
                                              students will be automa cally unenrolled from this course.
                                                  Ac ons:

                             B53 MGT 200A Business Fundamentals for Non-Business Students                  3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Simon / 023         Portnoy, Soczek, Paper/Project/Take           40 36      0
                                                                             Seetharaman,     Home
                                                                             Wi man, Beirne,
                                                                             Argyres, Snir
                                                  Ac ons:

                             B53 MGT 201 Management Communica on                                           4.0 Units         Lab
                                                                                                                             Required
                             Details
                                  Sec Days         Time     Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-         Bauer / 330      Thomas            Paper/Project/Take          25 13      0
                                             9:50A                                             Home
                                                  Ac ons:
                                  02 -T-R--- 10:00A-        Bauer / 330      Thomas            Paper/Project/Take          25 25      0
                                             11:20A                                            Home
                                                  Ac ons:
                                  03 -T-R--- 11:30A-        Bauer / 330      Thomas            Paper/Project/Take          25 23      0
https://courses.wustl.edu/Semester/Listing.aspx                                                                                             35/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 36 of 61 PageID #: 156
                                              12:50P                                            Home
                                                  Ac ons:
                                  A ----F--   10:00A-       Simon / 105      Thomas             No Final                    75 61      0
                                              10:50A
                                                  Ac ons:

                             B53 MGT 322 Health Care Management                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Bauer / 160      Hamilton, Butler, Apr 27 2020 6:15PM -            40 38      0
                                                                          Quinn               9:15PM
                                        Desc: Your ﬁnal will be on Monday, April 27 from 6:15 - 9:15 pm in BH 160.
                                                  Ac ons:

                             B53 MGT 380 Business Strategy                                                  3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-       Bauer / 130      Kiousis            May 5 2020 8:00AM -     49 21            0
                                             9:50A                                            10:00AM
                                        Desc: Your ﬁnal will be on Tuesday, May 5 from 8:00 - 10:00 am in BH 130 and BH 150.
                                                  Ac ons:
                                  02 -T-R--- 10:00A-      Bauer / 130      Kiousis            May 5 2020 8:00AM -     49 40            0
                                             11:20A                                           10:00AM
                                        Desc: Your ﬁnal will be on Tuesday, May 5 from 8:00 - 10:00 am in BH 130 and BH 150.
                                                  Ac ons:

                             B53 MGT 400S Interna onal Business Environment                                 3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                 TBA              Wysocki             See Instructor          10 10 0
                                       Desc: Course only available to students that have applied and been accepted into a study
                                             abroad program.
                                                  Ac ons:

                             B53 MGT 401 CEL Prac cum                                                       3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Bauer / 330         Bedell             Paper/Project/Take           0    2    0
                                                                                                Home
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.

                             B53 MGT 401M Sustainable Development and Conserva on Through                   3.0 Units
                                          Entrepreneurial Collabora on: Madagascar
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Bauer / 240        Randrianasolo,      Paper/Project/Take          0 18 0
                                                                            McLean Parks        Home
                                        Desc: Students submit their applica on for considera on to the CEL. Students are no ﬁed
                                              when the applica on is available. You will be waitlisted for this course un l
                                              applica ons have been reviewed. If accepted, the CEL will formally enroll students in
                                              this course. Poster board sessions for students taking the trip occur in the following fall
                                              term. Students may not withdraw from this course a er the third week of February.

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              36/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 37 of 61 PageID #: 157
                                                  Ac ons:                                                          Waits managed by
                                                                                                                   dept.

                             B53 MGT 401S Small Business Ini a ve                                            3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M-W---- 4:00P-5:20P Simon / 108         Boumgarden,        Paper/Project/Take            0   23    0
                                                                             Collins            Home
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B53 MGT 402 Ethical Issues in Managerial Decison Making                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Bauer / 150         Za                 Paper/Project/Take           10    9    0
                                                                                                Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B53 MGT 405A Asian Study Tour                                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 TBA                    TBA              Wysocki            See Instructor               15 15      0
                                       Desc: This
                                                  Ac ons:

                             B53 MGT 405S Interna onal Business Environment - Sydney                         3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA               Wysocki           See Instructor           0 0 0
                                       Desc: This course is only available to students who have been accepted to par cipate in our
                                             Asian Paciﬁc study abroad program.
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B53 MGT 420 Research In Health Care Management                                  3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 4:00P-6:00P Bauer / 150         Hamilton           Paper/Project/Take           30 23      0
                                                                                                Home
                                                  Ac ons:

                             B53 MGT 421 Introduc on to Entrepreneurship                                     3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-        Simon / 108      Carter             No Final                     32 25      0
                                             11:20A
                                                  Ac ons:

                             B53 MGT 424 Business Planning for New Enterprises (The Hatchery)                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-----    4:00P-6:00P Simon / 112      Luscri, Villhard   Paper/Project/Take           24 19      0
                                                                                                Home

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               37/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 38 of 61 PageID #: 158
                                         Desc: On Tuesday, Feb. 25, this course will meet in Simon 107. Your ﬁnal presenta on will be
                                               on Friday, May 1 from 10:00 am un l 3:30 pm in BH 130.
                                                  Ac ons:

                             B53 MGT 450A Internship in Business                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                    (None) /         Hundley           Paper/Project/Take            0    1    0
                                                                                               Home
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.

                             B53 MGT 450I Interna onal Internship in Business                               1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA             Wysocki             See Instructor          25 25 0
                                       Desc: Course only available to students that have applied and been accepted into one of
                                             Olin's Interna onal Internship programs.
                                                  Ac ons:

                             B53 MGT 450V Deﬁning Moments: Lessons in Leadership and Character 1.5 Units
                                          from the Top
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Bauer / 210         Bo om             Paper/Project/Take           30 29      0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B53 MGT 450X CEL Entrepreneurial Consul ng Team                                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 ---R--- 4:00P-5:20P Simon / 110        Villhard           No Final                      0    7    0
                                        Desc: All day orienta on will be on Jan 24 at T-REX.
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.

                             B53 MGT 450Z European Study Tour                                               1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 TBA                 TBA              Stra on             See Instructor          40 39 0
                                       Desc: Course only available to students that have applied and been accepted into a study
                                             abroad program.
                                                  Ac ons:

                             B53 MGT 460D US Macroeconomic Policy A er the Crisis of 2008-2009 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 113         Emmons          Apr 27 2020 6:15PM -       25 10 0
                                                                                             9:15PM
                                         Desc: US Macroeconomic Policy A er The Crisis of 2008-09. Your ﬁnal will be on Monday,
                                               April 27 from 6:15 - 9:15 pm in SH 113.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020


https://courses.wustl.edu/Semester/Listing.aspx                                                                                              38/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 39 of 61 PageID #: 159
                                                  Ac ons:

                             B53 MGT 460I Sports Business Analy cs                                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-        Simon / 109      Rishe          Exam Last Day of Class       49 30      0
                                             12:50P
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B53 MGT 460J Legal Issues in Sports                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-      Simon / 109     Sophir             May 4 2020 1:00PM -         49 12      0
                                             12:50P                                          3:00PM
                                        Desc: Your ﬁnal will be on Monday, May 4 from 1:00 - 3:00 pm in SH 109.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B53 MGT 460K Taylor Community Consul ng                                     3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Bauer / 330         Soczek         Paper/Project/Take            0   12    0
                                                                                            Home
                                                                                                               Waits managed by
                                                  Ac ons:
                                                                                                               dept.

                             B53 MGT 460M Social Impact: Planning, Measuring and Building                1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-----   8:45A-       Bauer / 230    Cameron           No Final               25 20 0
                                               9:45A
                                         Desc: Professor Cameron is sending you an important announcement about the structure of
                                               this course.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B53 MGT 491 Honors Seminar II                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-        Bauer / 130      Bo om, Chan,   Paper/Project/Take            0    9    0
                                             12:50P                          Manela         Home
                                                                                                               Waits managed by
                                                  Ac ons:
                                                                                                               dept.

                             B53 MGT 603 Seminar in Strategy & Organiza on                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 --W---- 10:00A-       Bauer / 210S Tsolmon,            Paper/Project/Take           20    3    0
                                             12:50P                          Carnahan       Home
                                        Desc: This course is for doctoral students only.
                                                  Ac ons:



https://courses.wustl.edu/Semester/Listing.aspx                                                                                           39/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 40 of 61 PageID #: 160
                             B53 MGT 610 Disserta on                                                          Var. Units (max =
                                                                                                              0.0)
                             Details
                                  Sec Days         Time     Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  02 TBA                    TBA              Manela               See Instructor                  0    1    0
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.

                             B53 MGT 649 Directed Readings                                                    1.5 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 TBA                    TBA              Zhao                 Default - none                  0    1    0
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.


                                                                    Prev
                        MANAGEMENT (B63) (Dept. Info)                                 Business (Policies)                             SP2020
                                                                    Next

                             B63 MGT 500T Social Entrepreneurship                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 ------S   9:00A-1:00P Hillman / 110 Cameron            Default - none          15 5 0
                                     -----S-   9:00A-5:00P Hillman / 110
                                     ----F--   12:00P-     Hillman / 110
                                     --W----   6:00P       Goldfarb / 39
                                               1:00P-4:00P
                                          Desc: NOTE: CLASS DATES VARY. 2/21 meets 12-6pm; 2/22 meets 9am-5pm; 2/23 meets
                                                9am-1pm. Also meets Wednesdays 1-4 pm 2/26-5/6/2020. No class 3/4 or 3/11/2020.
                                  Brown-ND Start: 2/21/2020 End: 5/6/2020

                                                  Ac ons:

                             B63 MGT 501 Management Center Prac cum                                           3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Bauer / 330         Bedell               Paper/Project/Take              0    31   0
                                                                                                  Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.
                                  03 TBA                    TBA              Solberg             Paper/Project/Take        45 15 0
                                                                                                 Home
                                          Desc: This sec on is for MSFC students only. This course will meet in Simon 112 from 9:00 -
                                                11:00 am on Friday, January 17.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  04 TBA                    TBA              Solberg           Paper/Project/Take       76 33 0
                                                                                               Home
                                          Desc: This sec on is for WSFWAM students only. This course will meet in Simon 112 from
                                                9:00 - 11:00 am on Friday, January 17.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  05 TBA                    TBA              Solberg              Paper/Project/Take          30       9    0
                                                                                                  Home

https://courses.wustl.edu/Semester/Listing.aspx                                                                                                 40/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 41 of 61 PageID #: 161
                                          Desc: This sec on is for Finance Pla orm students only. This course will meet in Simon 112
                                                from 9:00 - 11:00 am on Friday, January 17.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  06 TBA                    TBA              Solberg            Paper/Project/Take        30 39 0
                                                                                                Home
                                          Desc: This sec on is for MSA FTA Fintech students. This course will meet in Simon 112 from
                                                9:00 - 11:00 am on Friday, January 17.
                                                  Ac ons:

                             B63 MGT 502 Ethical Issues in Managerial Decision Making                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Bauer / 150         Za                Paper/Project/Take           30    8    0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B63 MGT 511A Law and Business Management                                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 4:00P-5:20P Simon / 110         Bland             Paper/Project/Take           78 15      0
                                                                                               Home
                                          Desc: You will have a take home exam.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B63 MGT 511B Legal Issues at Business Stages                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 4:00P-5:20P Simon / 110         Bland             Paper/Project/Take           75 13      0
                                                                                               Home
                                          Desc: You will have a take home exam.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 512 INTERNATIONAL BUSINESS                                             3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 MTWRF- 8:30A-       Simon / 110     Meyer              No Final                 65 42             0
                                     -       5:00P
                                       Desc: This course meets Jan 6 through Jan 10 from 8:30 am un l 5:00 pm in SH 110.
                                  Intersession Start: 1/6/2020 End: 1/10/2020

                                                  Ac ons:

                             B63 MGT 520 Taylor Community Consul ng Project                                 3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Bauer / 330         Soczek            Paper/Project/Take            0   70    0
                                                                                               Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020


https://courses.wustl.edu/Semester/Listing.aspx                                                                                              41/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 42 of 61 PageID #: 162
                                                  Ac ons:                                                          Waits managed by
                                                                                                                   dept.

                             B63 MGT 521 Introduc on to Entrepreneurship                                     3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-         Simon / 110      Villhard           No Final                     40 30      0
                                             9:50A
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 524 Business Planning for New Enterprises [The Hatchery]                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-----    4:00P-6:00P Simon / 112      Luscri, Villhard    Paper/Project/Take       15 11 0
                                                                                                 Home
                                          Desc: On Tuesday, Feb. 25, this course will meet in Simon 107. Your ﬁnal presenta on will be
                                                on Friday, May 1 from 10:00 am un l 3:30 pm in BH 130.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 530 Asian Business Networks                                             1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S 1:00P-5:00P Bauer / 160        Meyer              No Final                75 39 0
                                     ----FS- 8:30A-5:00P Bauer / 160
                                         Desc: This course meets April 17 and April 18 from 8:30 am un l 5:00 pm and on April 19
                                               from 1:00 - 5:00 pm in Bauer Hall Room 160.
                                        Short     Start: 4/17/2020 End: 4/19/2020

                                                  Ac ons:

                             B63 MGT 5301 Introduc on to Management and Strategy                             1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -----S-   8:00A-        Bauer / 240     Carnahan            Paper/Project/Take        0 28 0
                                               12:00P                                            Home
                                          Desc: This course is for PMBA students only. Your ﬁrst course will meet on Saturday, January
                                                11, 2020 in BH 240.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 5305 The Global Business Environment in the 21st Century                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M-W---- 8:30A-       Bauer / 230     Pierce                No Final                     75 59      0
                                             9:50A
                                       Desc: This course is for MBA students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 M-W---- 10:00A-      Bauer / 230     Pierce                No Final                     75 75      0
                                             11:20A
                                       Desc: This course is for MBA students only.

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               42/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 43 of 61 PageID #: 163
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B63 MGT 5315 Leadership Communica on I                                          1.0 Unit
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -----S-  12:00A-       TBA              Dunkin              No Final                   0 26 0
                                              12:00A
                                         Desc: This course is for PMBA students only. This course will meet three mes on the
                                               following Saturdays: March 28, April 11 and May 2 from 8:00 am un l Noon. On March
                                               28, this course will meet from 1:00 - 5:00 pm. All sessions will be in BH 130.
                                  Intersession Start: 3/14/2020 End: 5/2/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 5316 Leadership Communica on II                                         0.5 Unit
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ---R--- 6:15P-9:15P Bauer / 210       Dunkin               No Final                58 57 0
                                     --W---- 6:15P-9:15P Bauer / 210
                                        Desc: This course is for PMBA students only. This class meets on January 23 and February 19
                                              from 6:15 - 9:15 p.m in BH 210.
                                       Short      Start: 1/23/2020 End: 2/23/2020

                                                  Ac ons:

                             B63 MGT 5321 Business, Government and Society                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -----SS 8:30A-5:00P Bauer / 130         Ghani              Paper/Project/Take           0 31 0
                                                                                                Home
                                         Desc: This course is a required course for PMBAs. This class will meet in St. Louis on April 18
                                               and 19 from 8:30 am - 5:00 pm in BH 130. On April 30 and May 1, this course will
                                               convene at the Brookings Ins tu on in Washington, DC.
                                       Short      Start: 4/18/2020 End: 5/1/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 533 Eﬀec ve Managerial Communica on                                     1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-        Knight Hall /    Portnoy             No Final                    20 15      0
                                             11:20A         301
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  03 -T-----    6:15P-9:15P Knight Hall /    Deems               No Final                    20 13      0
                                                            301
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 535 Strategic and Crisis Communica on                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S    9:00A-      Bauer / 160      Dunkin              No Final                    24 22      0
https://courses.wustl.edu/Semester/Listing.aspx                                                                                               43/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 44 of 61 PageID #: 164
                                        ------S 11:00A        Bauer / 160
                                        ----FS- 12:00P-       Bauer / 160
                                                 2:00P
                                                 8:30A-5:00P
                                            Desc: This course will meet on Feb 14 and Feb 15 from 8:30 - 5:00 pm in Bauer 160. You will
                                                  a end one of the two Sunday sessions. Selec ons for your Sunday session will be
                                                  determined during your Friday class session.
                                        Short     Start: 2/14/2020 End: 2/16/2020

                                                  Ac ons:
                                  02 ------S 9:00A-        Bauer / 160      Dunkin              No Final                  24 15 0
                                     ------S 11:00A        Bauer / 160
                                     ----FS- 12:00P-       Bauer / 160
                                              2:00P
                                              8:30A-5:00P
                                         Desc: This course will meet in Bauer 160 on April 24 and April 25 from 8:30 am - 5:00 pm.
                                               You will a end one of the two Sunday sessions. Selec ons for your Sunday session will
                                               be determined during your Friday class session.
                                        Short     Start: 4/24/2020 End: 4/26/2020

                                                  Ac ons:
                                  03 ------S 12:00P-       Bauer / 150      Fritsch              No Final                24 18 0
                                     ----FS- 4:00P         Bauer / 150
                                              8:30A-5:00P
                                         Desc: This course will meet in Bauer Hall 150 on April 3 and 4 from 8:30 am un l 5:00 pm
                                               and on April 5 from 12:00 noon un l 4:00 pm.
                                        Short     Start: 4/3/2020 End: 4/5/2020

                                                  Ac ons:

                             B63 MGT 539 The Basics of Bio-Entrepreneurship                                  3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ---R---    5:30P-8:30P Becker Library / Leahey, Gonzalez See Department                 33 17      0
                                                            405
                                                  Ac ons:

                             B63 MGT 540 Sports Management                                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-          Simon / 112     Rishe               Exam Last Day of Class      45    6    0
                                             9:50A
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 550X CEL Entrepreneur Consul ng Team                                    3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ---R--- 4:00P-5:20P Simon / 110        Villhard           No Final                       0   12    0
                                        Desc: All day orienta on will be on Jan 24, 2020 at T-REX.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 555 Global Management Studies                                           1.5 Units
                             Details


https://courses.wustl.edu/Semester/Listing.aspx                                                                                               44/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 45 of 61 PageID #: 165
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 --W---- 4:30P-6:30P Simon / 109         Chayet              Paper/Project/Take          0 11 0
                                                                                                 Home
                                         Desc: This course is only open to MBA and PMBA students. You will automa cally be
                                               waitlisted un l you complete an applica on for the CEL. Applica on links and program
                                               updates can be found on the CEL Campus Groups page. There is limited enrollment. If
                                               accepted, the CEL will formally enroll students in this course. Japan will be the topic of
                                               Global Studies for Sec on 1.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.
                                  02 -T-----    4:30P-5:30P Simon / 108      VanOudenallen       Paper/Project/Take          0 19 0
                                                                                                 Home
                                         Desc: This course is only open to MBA and PMBA students. You will automa cally be
                                               waitlisted un l you complete an applica on for the CEL. Applica on links and program
                                               updates can be found on the CEL Campus Groups page. There is limited enrollment. If
                                               accepted, the CEL will formally enroll students in this course. South Africa will be the
                                               topic of Global Studies for Sec on 2.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 558 Managing the Innova on Process                                      1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S 8:30A-5:00P Bauer / 330        Kno               Paper/Project/Take      51 47 0
                                     ----FS- 8:30A-5:00P Bauer / 330                          Home
                                         Desc: Priority enrollment given to MSSCM students. This course meets 8:30 am un l 5:00 pm
                                               in BH 330.
                                       Short      Start: 2/28/2020 End: 3/1/2020

                                                  Ac ons:

                             B63 MGT 560D U.S. Macroeconomic Policy A er the Crisis of 2008-2009 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 113         Emmons            Apr 27 2020 6:15PM -          25 18      0
                                                                                               9:15PM
                                         Desc: Your ﬁnal will be on Monday, April 27 from 6:15 - 9:15 pm in SH 113.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 560E Ownership Insights: Compe ve Advantage of Family                   1.5 Units
                                          and Employee Owned Firms
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-----    6:15P-9:15P Bauer / 160      Burke               Paper/Project/Take          40 25      0
                                                                                                 Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B63 MGT 560J Social Innova on                                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S    9:00A-1:00P Hillman / 110    Cameron             Default - none              12    5    0

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               45/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 46 of 61 PageID #: 166
                                        -----S- 9:00A-5:00P Hillman / 110
                                        ----F-- 12:00P-     Hillman / 110
                                        ---R--- 6:00P       Hillman / 110
                                                1:00P-4:00P
                                           Desc: CLASS DATES VARY. 2/14 meets 12-6pm; 2/15 meets 9am-5pm; 2/16 meets 9am-1pm.
                                                 Meets Thursdays 1-4 pm 2/20-4/30. No class 3/5 or 3/12/2020.
                                  Brown-ND Start: 2/14/2020 End: 4/30/2020

                                                  Ac ons:

                             B63 MGT 560O Africa Business Landscape                                        1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 ------S 3:00P-6:00P Bauer / 160        Meyer               No Final               80 58 0
                                     ----FS- 8:30A-5:00P Bauer / 160
                                         Desc: This course will meet on Jan 31 and Feb 1 from 8:30 am un l 5:00 pm and Feb 2nd
                                               from 3:00 - 6:00 pm. This class meets in BH 160 for all three days.
                                        Short     Start: 1/31/2020 End: 2/2/2020

                                                  Ac ons:

                             B63 MGT 560R General Management Prac ce for Interna onal Business 2.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 TBA                 (None) /        Chun               See Instructor                  0   26    0
                                       Desc: This course meets in Barcelona, Spain from March 7 - 14, 2020.
                                        Short     Start: 3/7/2020 End: 3/14/2020

                                                  Ac ons:                                                        Waits Not Allowed
                                  02 TBA                 TBA             Boumgarden         See Instructor                  0   23    0
                                       Desc: This course meets in Barcelona, Spain from March 7 - 14, 2020.
                                        Short     Start: 3/7/2020 End: 3/14/2020

                                                  Ac ons:                                                        Waits Not Allowed

                             B63 MGT 562 Cri cal Thinking Processes and Modeling for Eﬀec ve               3.0 Units
                                         Decision Making
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  02 -T-R--- 2:30P-3:50P Bauer / 230      Elsaleiby          See Instructor                60 14      0
                                        Desc: See instructor for informa on about your ﬁnal.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 565 Healthcare Management                                             3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Bauer / 160         Hamilton, Butler, Apr 27 2020 6:15PM -        40 35      0
                                                                             Quinn               9:15PM
                                           Desc: Your ﬁnal will be on Monday, April 27 from 6:15 - 9:15 pm in BH 160.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 566 Research in Healthcare Management                                 3.0 Units
                             Details


https://courses.wustl.edu/Semester/Listing.aspx                                                                                             46/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 47 of 61 PageID #: 167
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 4:00P-6:00P Bauer / 150         Hamilton            Paper/Project/Take          20 18      0
                                                                                                 Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B63 MGT 568A Olin Board Fellows Program                                         1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ---R---    6:15P-9:15P Bauer / 330      Kent                 Paper/Project/Take          0 30 0
                                                                                                  Home
                                          Desc: You will automa cally be waitlisted un l they complete an applica on for the CEL.
                                                Applica on links and program updates can be found on the CEL Campus Groups page.
                                                There is limited enrollment. If accepted, the CEL will formally enroll students in this
                                                course. Students may not withdraw from this course a er client introduc ons have
                                                been made (advance no ce will be given).
                                       BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B63 MGT 571 Venture Advising                                                    3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 TBA                    TBA              Malter, Kno         Paper/Project/Take        0 43 0
                                                                                                 Home
                                          Desc: The required immersive experience will be in Herzliya, Israel from January 3 - 9, 2020.
                                                Details for your ﬁnal presenta on will be forthcoming.
                                  Intersession Start: 1/3/2020 End: 5/6/2020

                                                  Ac ons:                                                          Waits Not Allowed

                             B63 MGT 572 Deﬁning Moments: Lessons in Leadership and Character 1.5 Units
                                         from the Top
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T-R--- 4:00P-5:20P Bauer / 230         Bunderson           Paper/Project/Take          50 47      0
                                                                                                 Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B63 MGT 720 Strategic Management of Innova on                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  04 TBA               TBA             Nickerson                 See Instructor               0   61    0
                                       Desc: EMBA SH 18 01/10/20 - 01/20/20
                                   EMBA-SP Start: 1/10/2020 End: 1/20/2020

                                                  Ac ons:                                                          Waits Not Allowed

                             B63 MGT 737 Growth Theme                                                        7.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  02 TBA                    (None) /      Thakor, Gormley, See Instructor                     0   17    0
                                                                          Argyres
                                          Desc: EMBA STL 53 01/24/20 - 03/21/20

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               47/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 48 of 61 PageID #: 168
                                   EMBA-SP Start: 1/24/2020 End: 3/21/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B63 MGT 755 Innova on & Entrepreneurship                                       8.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  03 TBA                    TBA         Chun, Hamilton, See Instructor                       0    16   0
                                                                        Kouvelis, Argyres
                                        Desc: EMBA STL 54 03/19/20 - 05/15/20
                                   EMBA-SP Start: 3/19/2020 End: 5/15/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B63 MGT 755S Entrepreneurship                                                  1.5 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  04 TBA               (None) /        Poldoian                 See Instructor               0    60   0
                                       Desc: EMBA SH 18 01/10/20 - 01/20/20
                                   EMBA-SP Start: 1/10/2020 End: 1/20/2020
                                                                                                                  Waits managed by
                                                  Ac ons:
                                                                                                                  dept.

                             B63 MGT 770 Capstone Exercise                                                  1.5 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  02 TBA                TBA            Horn                     See Instructor               0    16   0
                                       Desc: EMBA STL 53 04/23/20 - 04/25/20
                                   EMBA-SP Start: 4/23/2020 End: 4/25/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B63 MGT 785 Business, Government & Society                                     3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  05 TBA                TBA            Pierce                   See Instructor               0    19   0
                                       Desc: EMBA STL 55 03/11/20 - 03/14/20
                                   EMBA-SP Start: 3/11/2020 End: 3/14/2020

                                                  Ac ons:                                                         Waits Not Allowed


                                                                    Prev
                        MARKETING (B55) (Dept. Info)                                Business (Policies)                          SP2020
                                                                    Next

                             B55 MKT 370 Principles of Marke ng                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-      Bauer / 230     Anderson             Apr 30 2020 10:30AM - 49 46 0
                                             12:50P                                            12:30PM
                                        Desc: Your ﬁnal exam will be on Thursday, April 30th from 10:30 am un l 12:30 pm in Simon
                                              110.
                                                  Ac ons:
                                  02 -T-R--- 2:30P-3:50P Bauer / 240         Anderson          Apr 30 2020 10:30AM - 49 38 0
                                                                                               12:30PM
                                        Desc: Your ﬁnal exam will be on Thursday, April 30th from 10:30 am un l 12:30 pm in Simon
                                              112

https://courses.wustl.edu/Semester/Listing.aspx                                                                                              48/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 49 of 61 PageID #: 169
                                                  Ac ons:
                                  03 M-W---- 10:00A-   Bauer / 150      Lapuka             Exam Last Day of Class      49 48      0
                                             11:20A
                                       Desc: Eﬀec ve Wednesday, Jan 22, your course will meet in BH 150.
                                                  Ac ons:
                                  04 M-W---- 11:30A-     Simon / 107     Johanek              Apr 30 2020 10:30AM - 48 47 0
                                             12:50P                                           12:30PM
                                       Desc: Your ﬁnal exam will be on Thursday, April 30th from 10:30 am un l 12:30 pm in Simon
                                             113.
                                                  Ac ons:

                             B55 MKT 377 Consumer Behavior                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor    Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-        Simon / 110      Lapuka        Exam Last Day of Class      49 41      0
                                             11:20A
                                                  Ac ons:

                             B55 MKT 378 Marke ng Research                                             3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor    Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-     Bauer / 130     Sco                May 5 2020 8:00AM -      49 19        0
                                             11:20A                                         10:00AM
                                       Desc: Your ﬁnal exam will be on Tuesday, May 5th from 8:00 - 10:00 am in BH 230.
                                                  Ac ons:
                                  02 M-W---- 11:30A-     Bauer / 130     Sco                May 5 2020 8:00AM -      49 26        0
                                             12:50P                                         10:00AM
                                       Desc: Your ﬁnal exam will be on Tuesday, May 5th from 8:00 - 10:00 am in BH 230.
                                                  Ac ons:

                             B55 MKT 400G Digital Marke ng and Customer Analy cs                       3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor    Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-        Bauer / 230      Wall          No Final                    49 36      0
                                             11:20A
                                                  Ac ons:

                             B55 MKT 400I Business & Marke ng Innova on                                3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor    Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-        Bauer / 150      Wall          No Final                    49 46      0
                                             12:50P
                                                  Ac ons:

                             B55 MKT 400M Sports Marke ng                                              3.0 Units
                             Details
                                  Sec Days         Time     Building / Room Instructor    Final Exam               Seats Enroll Waits
                                  01 -T-R--- 10:00A-        Simon / 109      Rishe         Exam Last Day of Class      49 36      0
                                             11:20A
                                                  Ac ons:

                             B55 MKT 430 Strategic European Luxury & Fashion Mgt                       3.0 Units

https://courses.wustl.edu/Semester/Listing.aspx                                                                                         49/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 50 of 61 PageID #: 170
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA              Stra on           See Instructor        25 0 0
                                       Desc: This course is only open to students admi ed to the Mul Country European Study
                                             Abroad Program in Rome and Paris.
                                                  Ac ons:

                             B55 MKT 477L Interna onal Marke ng London                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA               Wysocki            See Instructor            4 4        0
                                       Desc: This course is only available to students that have been accepted into the London
                                             Internship Program.
                                                  Ac ons:

                             B55 MKT 477S Interna onal Marke ng Sydney                                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 TBA                  TBA             Wysocki             See Instructor           6 6 0
                                       Desc: Course only available to students that have applied and been accepted into the Asia
                                             Paciﬁc Internship Program.
                                                  Ac ons:

                             B55 MKT 480 Marke ng Strategy                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 107         Lapuka          Exam Last Day of Class      48 45      0
                                                  Ac ons:

                             B55 MKT 482 Brand Management                                                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 -T-R--- 11:30A-        Simon / 110      Lapuka          Exam Last Day of Class      49 50      0
                                             12:50P
                                                  Ac ons:

                             B55 MKT 673 Analy cal Modeling in Marke ng                                  1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 ---R---    9:00A-      Knight Hall /    Jiang           Paper/Project/Take          20    5    0
                                                11:50A      301                              Home
                                       MINI-B     Start: 3/16/2020 End: 4/24/2020

                                                  Ac ons:

                             B55 MKT 674 Judgment and Decision Making                                    3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor      Final Exam               Seats Enroll Waits
                                  01 ---R---  2:30P-5:20P Knight Hall /       LeBoeuf        No Final                    25    5    0
                                                            301
                                         Desc: This course is for doctoral students only.
                                                  Ac ons:


https://courses.wustl.edu/Semester/Listing.aspx                                                                                           50/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 51 of 61 PageID #: 171
                             B55 MKT 675 Empirical Methods in Structural Modeling                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-----  9:00A-        Knight Hall /     Nevskaya            No Final                 20 6 0
                                              11:50A        511
                                         Desc: This course is for doctoral students only. This course will not meet on Tuesday, January
                                               14 but will meet on Thursday, January 16 from 9:00 - 11:50 am in KH 301.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:


                                                                    Prev
                        MARKETING (B65) (Dept. Info)                                Business (Policies)                             SP2020
                                                                    Next

                             B65 MKT 500Q Intensive Industry Project                                        Var. Units (max =
                                                                                                            3.0)
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  02 -T-R--- 4:00P-5:20P Bauer / 330         Seetharaman        Paper/Project/Take              0    32   0
                                                                                                Home
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:                                                         Waits Not Allowed

                             B65 MKT 500T Customer Analy cs                                                 3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 8:30A-         Bauer / 230     Yao            No Final                 60 41                 0
                                             9:50A
                                        Desc: Priority registra on given to MSCA and MBA Marke ng Pla orm students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 -T----- 6:15P-9:15P Bauer / 150        Yao            No Final                 60 35                 0
                                        Desc: Priority registra on given to MSCA and MBA Marke ng Pla orm students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 -T-R--- 1:00P-2:20P Simon / 122        Yao            No Final                 60 53                 0
                                        Desc: Priority registra on given to MSCA and MBA Marke ng Pla orm students.
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B65 MKT 500U Digital Marke ng                                                  1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 1:00P-2:20P Bauer / 160      Wall                  No Final                    60 53         0
                                        Desc: This sec on is for MBA students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 ---R--- 6:15P-9:15P Bauer / 150      Wall                  No Final                    55 54         0
                                        Desc: This sec on is for MBA students.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               51/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 52 of 61 PageID #: 172
                                  03 -T-R--- 2:30P-3:50P Bauer / 160      Wall                 No Final                    60 64      0
                                        Desc: This sec on is for MSCA students only.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  04 -T-R--- 1:00P-2:20P Bauer / 150      Wall               No Final                      50 40      0
                                        Desc: This sec on is for MSCA and MBA students only.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B65 MKT 520 Crea ng and Building Brand Equity                                 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M------ 6:15P-9:15P Simon / 103         Alsup             Paper/Project/Take          40 12      0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B65 MKT 523 Sales Management                                                  1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -----S-    1:00P-5:00P Simon / 109      Ryﬀel              Paper/Project/Take        40 14 0
                                                                                                Home
                                         Desc: Your ﬁrst class meets on Saturday, January 18. Final presenta ons will be given on Feb.
                                               22 and a endance is mandatory.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B65 MKT 531E Marke ng Metrics                                                 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 4:00P-5:20P Bauer / 240         Wall              No Final                     0    7    0
                                       MINI-B     Start: 3/16/2020 End: 4/24/2020
                                                                                                                 Waits managed by
                                                  Ac ons:
                                                                                                                 dept.

                             B65 MKT 555 Analy cs Driven Brand Management                                  1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  21 M------ 1:00P-2:20P Bauer / 210N        Seetharaman       Paper/Project/Take           0   30    0
                                                                                               Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                 Waits managed by
                                                  Ac ons:
                                                                                                                 dept.
                                  22 M------ 2:30P-3:50P Bauer / 210N        Seetharaman       Paper/Project/Take           0   30    0
                                                                                               Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                 Waits managed by
                                                  Ac ons:
                                                                                                                 dept.
                                  23 M------ 4:00P-5:20P Bauer / 210N        Seetharaman       Paper/Project/Take           0   30    0
                                                                                               Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

https://courses.wustl.edu/Semester/Listing.aspx                                                                                             52/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 53 of 61 PageID #: 173
                                                  Ac ons:                                                        Waits managed by
                                                                                                                 dept.
                                  24 -T-----    6:15P-7:35P Bauer / 330      Seetharaman      Paper/Project/Take            0   31    0
                                                                                              Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                 Waits managed by
                                                  Ac ons:
                                                                                                                 dept.
                                  25 -T-----    7:45P-9:05P Bauer / 330      Seetharaman      Paper/Project/Take            0    0    0
                                                                                              Home
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                 Waits managed by
                                                  Ac ons:
                                                                                                                 dept.

                             B65 MKT 555A Data Analysis for Brand Management                               1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  21 M------ 1:00P-2:20P Bauer / 210N        Seetharaman         Paper/Project/Take          30 31 0
                                                                                                 Home
                                         Desc: Your sec on of MKT 555A will not meet on January 20th given this is a na onal
                                               holiday. You should plan to a end either one of the evening sessions on Tuesday, Jan
                                               21 or a special session on Friday, Jan 17 from 1:00 - 2:20 or 2:30 - 3:50 in BH 330.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  22 M------ 2:30P-3:50P Bauer / 210N        Seetharaman         Paper/Project/Take          30 31 0
                                                                                                 Home
                                         Desc: Your sec on of MKT 555A will not meet on January 20th given this is a na onal
                                               holiday. You should plan to a end either one of the evening sessions on Tuesday, Jan
                                               21 or a special session on Friday, Jan 17 from 1:00 - 2:20 or 2:30 - 3:50 in BH 330.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  23 M------ 4:00P-5:20P Bauer / 210N        Seetharaman         Paper/Project/Take          30 30 0
                                                                                                 Home
                                         Desc: Your sec on of MKT 555A will not meet on January 20th given this is a na onal
                                               holiday. You should plan to a end either one of the evening sessions on Tuesday, Jan
                                               21 or a special session on Friday, Jan 17 from 1:00 - 2:20 or 2:30 - 3:50 in BH 330.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  24 -T-----    6:15P-7:35P Bauer / 330      Seetharaman      Paper/Project/Take           30 30      0
                                                                                              Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B65 MKT 571A Marke ng Research I                                              1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 4:00P-5:20P Bauer / 130         Sco              Feb 24 2020 4:00PM -         50 26      0
                                                                                              6:00PM
                                         Desc: Your ﬁnal will be on Monday, Feb 24th from 4:00 - 6:00 pm in BH 130.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 --W---- 6:15P-9:15P Bauer / 160         Sco              Feb 26 2020 6:15PM -         50 11      0
                                                                                              9:15PM
https://courses.wustl.edu/Semester/Listing.aspx                                                                                             53/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 54 of 61 PageID #: 174
                                         Desc: Your ﬁnal will be on Wednesday, Feb 26 from 6:15 - 9:15 pm in BH 160.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B65 MKT 571B Advanced Marke ng Research                                        1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Bauer / 150         Thomadsen          Apr 28 2020 1:00PM -        20 14      0
                                                                                                4:00PM
                                         Desc: Your ﬁnal will be on Tuesday, April 28 from 1:00 - 4:00 pm in BH 150.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B65 MKT 774 Market and Consumer Focus                                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  05 TBA                (None) /       Nowlis                   See Instructor               0    19   0
                                       Desc: EMBA STL 55 12/19/19 - 01/18/20
                                  Intersession Start: 12/26/2019 End: 1/18/2020

                                                  Ac ons:                                                         Waits Not Allowed


                        ORGANIZATIONAL BEHAVIOR (B66)               Prev
                                                                                    Business (Policies)                          SP2020
                        (Dept. Info)                                Next

                             B66 OB 360         Organiza on Behavior within the Firm                        3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-     Simon / 108     Dow                May 5 2020 10:30AM - 45 36 0
                                             12:50P                                         12:30PM
                                       Desc: Your ﬁnal exam is scheduled for Tuesday, May 5 from 10:30 am un l 12:30 pm in SH
                                             112.
                                                  Ac ons:
                                  02 M-W---- 1:00P-2:20P Simon / 108         Xu             May 6 2020 1:00PM -       45 22 0
                                                                                            3:00PM
                                         Desc: Your ﬁnal exam is scheduled for Wednesday May 6 from 1:00 - 3:00 pm in Simon 105.
                                                  Ac ons:
                                  03 M-W---- 2:30P-3:50P Simon / 108         Dow              May 5 2020 10:30AM - 45 34 0
                                                                                              12:30PM
                                         Desc: Your ﬁnal exam is scheduled for Tuesday, May 5 from 10:30 am un l 12:30 pm in SH
                                               112.
                                                  Ac ons:

                             B66 OB 400E Talent Analy cs                                                    1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 103         Boumgarden         Paper/Project/Take          13    3    0
                                                                                                Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B66 OB 400F People Metrics                                                     1.5 Units
                             Details
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              54/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 55 of 61 PageID #: 175
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 103         Knight            No Final                    15 12      0
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B66 OB 461         Nego a on                                                  3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 11:30A-        Bauer / 240      Bo om             Paper/Project/Take          35 20      0
                                             12:50P                                            Home
                                                  Ac ons:

                             B66 OB 462         Leadership in Organiza ons                                 3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Simon / 109         Portnoy           No Final                    48 37      0
                                                  Ac ons:

                             B66 OB 500E Talent Analy cs                                                   1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 103         Boumgarden        Paper/Project/Take          37 26      0
                                                                                               Home
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B66 OB 523         Poli cs and Power in Organiza ons                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 M-W---- 1:00P-2:20P Bauer / 150         Boumgarden        Paper/Project/Take          50 49      0
                                                                                               Home
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 M------ 6:15P-9:15P Bauer / 240         Bunderson, Knight No Final                    50 37      0
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B66 OB 524         NEGOTIATION                                                3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor        Final Exam               Seats Enroll Waits
                                  01 -----S- 8:45A-5:00P Bauer / 130         Elfenbein         No Final                  36 36 0
                                         Desc: Your ﬁrst class meets on Saturday, January 18 and your last class meets on February
                                               15th. Your last class will meet from 8:45 am un l 4:30 pm.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 -T-----     6:15P-9:15P Bauer / 130     Danieli           Paper/Project/Take          36 26      0
                                                                                               Home
                                    BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 ----F--     8:45A-4:30P Bauer / 230     Elfenbein         No Final                    36 36      0
https://courses.wustl.edu/Semester/Listing.aspx                                                                                             55/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 56 of 61 PageID #: 176
                                       MTWR- 8:45A-5:00P Bauer / 230
                                       --
                                          Desc: This short course will meet from March 9 through March 13, 2020. All classes will
                                                meet from 8:45 am un l 5:00 pm except for Friday, March 13 which meets from 8:45
                                                am un l 4:30 pm.
                                       Short      Start: 3/9/2020 End: 3/13/2020

                                                  Ac ons:
                                  04 ----F-- 8:45A-4:30P TBA                 Elfenbein          No Final                 36 22 0
                                     MTWR- 8:45A-5:00P TBA
                                     --
                                         Desc: This course will meet in SH 105 on March 2 and March 4. On March 3, March 5 and
                                               March 6, this course meets in SH 106. All classes will meet from 8:45 am un l 5:00 pm
                                               except for Friday which will meet from 8:45 am - 4:30 pm.
                                       Short      Start: 3/2/2020 End: 3/6/2020

                                                  Ac ons:

                             B66 OB 535         People Metrics                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 103         Knight           No Final                    40 40      0
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B66 OB 5601 Organiza onal Behavior                                           1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -----S-  8:00A-        Bauer / 240     Boumgarden         Paper/Project/Take         0 26 0
                                              12:00P                                           Home
                                         Desc: Your ﬁrst class mee ng will be on Saturday, March 21. This course will not meet on
                                               Saturday, March 28. This course will meet on April 11 from 1:00 - 5:00 pm. Your last
                                               class mee ng with be on Saturday, April 25.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020
                                                                                                                Waits managed by
                                                  Ac ons:
                                                                                                                dept.

                             B66 OB 565         Leading Change                                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 -T-----  10:00A-       Bauer / 210    Sparrowe           No Final                    40 45      0
                                              12:50P
                                         Desc: Priority enrollment for MSSCM students.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:
                                  02 -T-----     6:15P-9:15P Bauer / 210     Sparrowe         No Final                    40 24      0
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B66 OB 566         Leadership in the Trenches                                1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor       Final Exam               Seats Enroll Waits
                                  01 TBA                     (None) /        Bunderson        Paper/Project/Take           0   10    0
                                                                                              Home

https://courses.wustl.edu/Semester/Listing.aspx                                                                                            56/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 57 of 61 PageID #: 177
                                         Desc: Enrollment in this course is for students who will be leading team projects and
                                               requires prior approval of the instructor.
                                       Short      Start: 1/13/2020 End: 5/6/2020
                                                                                                                    Waits managed by
                                                  Ac ons:
                                                                                                                    dept.

                             B66 OB 567E Developing a Human Resource Strategy                                 1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  02 -----S-     1:00P-5:00P Bauer / 150     Frank              Paper/Project/Take        40 9 0
                                                                                                Home
                                         Desc: Your ﬁrst class mee ng will be on Saturday, March 21. This course will not meet on
                                               Saturday, April 11. Your last class mee ng with be on Saturday, April 25.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B66 OB 740         Crea ve Thinking                                              1.0 Unit
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  03 TBA                TBA            Baer                       See Instructor               0    16   0
                                       Desc: EMBA STL 54 01/10/20 - 01/11/20
                                   EMBA-SP Start: 1/10/2020 End: 1/11/2020

                                                  Ac ons:                                                           Waits Not Allowed

                             B66 OB 750         Leadership and Inﬂuence in Organiza ons                       5.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  03 TBA                    TBA          Bunderson,               See Instructor               0    16   0
                                                                         Konczak
                                         Desc: EMBA STL 54 02/17/20 - 02/21/20
                                   EMBA-SP Start: 2/17/2020 End: 2/21/2020

                                                  Ac ons:                                                           Waits Not Allowed


                        Oper & Manufacturing Mgmt (B57)             Prev
                                                                                      Business (Policies)                          SP2020
                        (Dept. Info)                                Next

                             B57 OMM 653 Stochas c Models for Produc on and Service Systems                   3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 M------ 4:00P-7:00P Knight Hall /      Kouvelis            Apr 27 2020 4:00PM -     15 6 0
                                                          301                                   7:00PM
                                       Desc: This course is for doctoral students only. This course will meet in BH 541 on Feb 10 and
                                             April 6. Your ﬁnal will be on Monday, April 27 from 4:00 - 7:00 pm in KH 301.
                                                  Ac ons:


                        OPER & MANUFACTURING MGMT (B67) Prev
                                                                                      Business (Policies)                          SP2020
                        (Dept. Info)                    Next

                             B67 OMM 500D Project Management                                                  3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor           Final Exam               Seats Enroll Waits
                                  01 -T-----     1:00P-3:50P Bauer / 150     Chayet               Paper/Project/Take          17 10      0
                                                                                                  Home

https://courses.wustl.edu/Semester/Listing.aspx                                                                                                57/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 58 of 61 PageID #: 178
                                          Desc: Star ng March 17 un l the end of the term, this course will meet in BH 160 from 1:00
                                                - 3:50 pm.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  02 --W---- 1:00P-3:50P Bauer / 160         Chayet              Paper/Project/Take          23 28      0
                                                                                                 Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:
                                  03 -T-----    6:15P-9:15P Bauer / 230      Chayet              Paper/Project/Take          24 21      0
                                                                                                 Home
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B67 OMM 500E Supply Chain Risk Management                                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S 1:00P-5:00P Bauer / 160         Kouvelis            Paper/Project/Take    0 40 0
                                     ----FS- 8:30A-5:00P Bauer / 160                             Home
                                         Desc: 1his course will meet on Feb 21 and Feb 22 from 8:30 am - 5:00 pm and on Feb 23
                                               from 1:00 - 5:00 pm. All sessions will be in BH 160.
                                        Short     Start: 2/21/2020 End: 2/23/2020

                                                  Ac ons:                                                          Waits Not Allowed

                             B67 OMM 500F Advanced Topics in Logis cs and Supply Chain                       1.5 Units
                                          Management
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -T----- 4:30P-5:50P Bauer / 160       Chayet                No Final                    40 39      0
                                        Desc: Priority enrollment given to MSSCM students.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B67 OMM 500M Supply Chain Analy cs: Stochas c Models                            1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 1:00P-4:00P Bauer / 160         Snir            Paper/Project/Take              60 48      0
                                                                                             Home
                                          Desc: Priority enrollment given to MSSCM and MSSCA students.
                                       MINI-A     Start: 1/13/2020 End: 2/27/2020

                                                  Ac ons:

                             B67 OMM 501 Opera ons and Supply Chain Management Pla orm                       1.5 Units
                                         Prac cum
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 TBA                    (None) /         Chayet               Paper/Project/Take         0 50 0
                                                                                                  Home
                                          Desc: Priority enrollment given to MSSCM, MSSCA and MBA-OSCM Pla orm students.
                                                Students will work in small teams (usually 4-7 students per company project) on a
                                                project with a client company. The ﬁnal delivery includes a slide deck, ﬁnal report and
                                                presenta on to the client company. To enroll in this course you must apply and be
                                                selected for one of the Boeing Center for Supply Chain Innova on (BCTIM) projects.

https://courses.wustl.edu/Semester/Listing.aspx                                                                                               58/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 59 of 61 PageID #: 179
                                                For more informa on on how to apply please visit the BCTIM website. Students signing
                                                up for this course will be automa cally waitlisted and enrolled only a er the
                                                comple on of the project selec on process.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B67 OMM 531 Supply Chain Finance                                                1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ------S 1:00P-5:00P Bauer / 160         Kouvelis            Paper/Project/Take       0 25 0
                                     ----FS- 8:30A-5:00P Bauer / 160                             Home
                                         Desc: Priority enrollment given to MSSCA students. This short course will meet on April 3rd
                                               and April 4th from 8:30 un l 5:00 pm and on April 5th from 1:00 - 5:00 pm in Bauer
                                               Hall 160. The last day to add or drop this course is by 5pm on March 20th (no
                                               excep ons).
                                        Short     Start: 4/3/2020 End: 4/5/2020

                                                  Ac ons:                                                          Waits Not Allowed

                             B67 OMM 554 Opera ons Analy cs                                                  3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 --W---- 6:15P-9:15P Simon / 110         Jung            Paper/Project/Take              65 53      0
                                                                                             Home
                                          Desc: Priority enrollment given to MSSCM and MSSCA students.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020

                                                  Ac ons:

                             B67 OMM 559 Managing Business Process Outsourcing for Compe              ve 1.5 Units
                                         Advantage
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 M------ 2:30P-5:20P Bauer / 160         Snir               Paper/Project/Take          50 39 0
                                                                                                Home
                                          Desc: Priority enrollment given to MSSCM students ﬁrst. This course will not meet on
                                                Monday, April 13. It will however, meet on Friday, April 17 from 1:00 - 6:30 in BH 230.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B67 OMM 5704 Opera ons Management                                               3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 -----S-   8:00A-        Bauer / 230      Chayet             Paper/Project/Take         0 20        0
                                               12:00P                                            Home
                                          Desc: The ﬁrst class will meet on Saturday, Jan 18, 2020. This course will not meet on
                                                Saturday, April 11, 2020.
                                       BU Grad Start: 1/13/2020 End: 4/24/2020
                                                                                                                   Waits managed by
                                                  Ac ons:
                                                                                                                   dept.

                             B67 OMM 572 Lean and Six Sigma for Process Improvement                          1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor          Final Exam               Seats Enroll Waits
                                  01 ---R---    4:00P-6:50P Bauer / 130      Elsaleiby           Apr 30 2020 4:00PM -        50 48      0
https://courses.wustl.edu/Semester/Listing.aspx                                                                                               59/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 60 of 61 PageID #: 180
                                                                                                7:00PM
                                         Desc: Your ﬁnal will be on Thursday, April 30 from 4:00 - 7:00 pm in BH 150.
                                       MINI-B     Start: 3/23/2020 End: 4/24/2020

                                                  Ac ons:

                             B67 OMM 573 Opera ons Management in the Service Industry                       1.5 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 ------S  9:00A-        Simon / 112     Debo                Paper/Project/Take     50 41 0
                                     -----S-  12:00P        Simon / 112                         Home
                                     -----S-  9:00A-        Simon / 112
                                              12:00P
                                              2:00P-5:00P
                                         Desc: This course meets on Feb 1 and Feb 15 from 9:00 am un l 12:00 noon and 2:00 - 5:00
                                               pm. On Feb 2 and Feb 16, this course meets from 9:00 am un l 12:00 noon. All
                                               sessions will meet in Simon 112. Priority enrollment given to MSSCM students.
                                       Short      Start: 2/1/2020 End: 2/16/2020

                                                  Ac ons:

                             B67 OMM 756 Managing Opera ons                                                 3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  05 TBA                TBA            Kouvelis                 See Instructor               0    21   0
                                       Desc: EMBA STL 55 04/09/20 - 05/09/20
                                   EMBA-SP Start: 4/9/2020 End: 5/9/2020

                                                  Ac ons:                                                         Waits Not Allowed


                        OPERATIONS AND SUPPLY CHAIN                 Prev
                                                                                    Business (Policies)                          SP2020
                        MANAGEMENT (B58) (Dept. Info)               Next

                             B58 OSCM 356 Opera ons Management                                              3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 M-W---- 10:00A-     Bauer / 160      Rashkova, Daniels May 1 2020 3:30PM -       49 32 0
                                             11:20A                                           5:30PM
                                       Desc: Your ﬁnal exam is on Friday, May 1 from 3:30 - 5:30 pm in BH 150, BH 160, BH 230 and
                                             BH 240.
                                                  Ac ons:
                                  02 M-W---- 11:30A-     Bauer / 160      Rashkova, Daniels May 1 2020 3:30PM -       49 45 0
                                             12:50P                                           5:30PM
                                       Desc: Your ﬁnal exam is on Friday, May 1 from 3:30 - 5:30 pm in BH 150, BH 160, BH 230 and
                                             BH 240.
                                                  Ac ons:
                                  03 M-W---- 2:30P-3:50P Bauer / 230        Rashkova, Daniels May 1 2020 3:30PM -       49 25 0
                                                                                                5:30PM
                                         Desc: Your ﬁnal exam is on Friday, May 1 from 3:30 - 5:30 pm in BH 150, BH 160, BH 230 and
                                               BH 240.
                                                  Ac ons:

                             B58 OSCM 400D Supply Chain Management                                          3.0 Units
                             Details
                                  Sec Days          Time    Building / Room Instructor         Final Exam               Seats Enroll Waits
                                  01 -T-R--- 2:30P-3:50P Simon / 109         Daniels            Paper/Project/Take          49 23      0
https://courses.wustl.edu/Semester/Listing.aspx                                                                                              60/61
8/10/2020   Case: 4:20-cv-00634-SEP Doc. #: 23-1 Filed:WUCRSL
                                                        08/10/20 Page: 61 of 61 PageID #: 181
                                                                                                      Home
                                           Desc: Your ﬁnal will be a take home exam.
                                                    Ac ons:

                             B58 OSCM 458 Opera ons Analy cs                                                       3.0 Units
                             Details
                                  Sec Days           Time     Building / Room Instructor              Final Exam                Seats Enroll Waits
                                  01 -T-----       6:15P-9:15P Simon / 107     Jung                   Paper/Project/Take              20 15    0
                                                                                                      Home
                                                    Ac ons:



        Resources
        Other Apps                     Academics                                Who, What, When, Where                         Help
        WebSTAC                        Bulletins                                Office of the University Registrar             Student Technology Services
        Canvas                         Final & Evening Exam Schedules           University Policies                            WUSTL Key Help
        WUGO                           Academics & Schools                      Dates and Deadlines                            Complaint/Feedback Form
        Course Evaluations             Academic Calendar                        Campus Maps                                    Bias Reporting/BRSS
                                                                                more ...                                       Sexual and Relationship Violence



                             © Washington University in St. Louis | One Brookings Drive | St. Louis, MO 63130-4899 | 314-935-5000




https://courses.wustl.edu/Semester/Listing.aspx                                                                                                              61/61
